

Exhibit 10.3


MONDELĒZ INTERNATIONAL, INC.
AMENDED AND RESTATED 2005 PERFORMANCE INCENTIVE PLAN
(Amended and Restated as of February 3, 2017)


GLOBAL LONG-TERM INCENTIVE GRANT AGREEMENT
(2018-2020 Performance Cycle)
MONDELĒZ INTERNATIONAL, INC., a Virginia corporation (the “Company”), hereby
grants to the individual (the “Participant”) named in the Long-Term Incentive
Grant Notice (the “Notice”) a Long-Term Incentive Grant (the “LTI Grant”) with
respect to the Performance Cycle and Performance Goals set forth in the Notice,
subject to the terms and provisions of the Notice, this Global Long-Term
Incentive Grant Agreement, including any country-specific appendix (this
“Agreement”) and the Mondelēz International, Inc. Amended and Restated 2005
Performance Incentive Plan, as amended from time to time (the “Plan”). Unless
and until the Committee determines that an Award is payable with respect to the
LTI Grant, in the manner set forth in paragraphs 4 or 5 hereof, the Participant
shall have no right to payment based on the LTI Grant. Prior to payment of an
Award based on the LTI Grant, the LTI Grant represents an unsecured obligation
of the Company payable, if at all, from the general assets of the Company. All
references to action of or approval by the Committee shall be deemed to include
action of or approval by any other person(s) to whom the Committee has delegated
authority to act.
The LTI Grant is subject to the following terms and conditions (including the
country-specific terms set forth in Appendix A to this Agreement):
The Participant must either execute and deliver an acceptance of the terms set
forth in this Agreement or electronically accept the terms set forth in this
Agreement, in the manner and within a period specified by the Committee. The
Committee may, in its sole discretion, cancel the LTI Grant if the Participant
fails to accept this Agreement and related documents within the specified period
or using the procedures for acceptance established by the Committee.
1.Definitions. For purposes of the Plan, the following terms shall have the
meanings specified below, unless the context clearly indicates otherwise. The
singular pronoun shall include the plural where the context so indicates. All
capitalized terms used in this Agreement without definition shall have the same
meaning as defined under the Plan and the Notice.
(a)Affiliate. “Affiliate” means any entity that directly or indirectly through
one or more intermediaries controls or is controlled by the Company, in each
case, as determined by the Committee.
(b)Disability. “Disability” means permanent and total disability as determined
under procedures established by the Company for purposes of the Plan.
(c)LTI Award Payout. “LTI Award Payout” means the number of shares of Common
Stock (if the Award is settled in shares) or the amount (if the Award is settled
in cash) in either case with the value determined as the product of (a) the LTI
Grant Target multiplied by (b) the Performance Goal Attainment Factor (subject
to the Committee’s discretion specified in paragraph 4(c)), and, in the case of
a Participant who terminates employment before the last day of the Performance
Cycle, further multiplied by (c) the Participation Period Factor.


1



--------------------------------------------------------------------------------




(d)LTI Grant Target. “LTI Grant Target” means the target number of shares of
Common Stock or amount set forth in the Notice.
(e)Maximum Goal Factor. “Maximum Goal Factor” means the maximum percentage set
forth in the Notice.
(f)Participation Period Factor. “Participation Period Factor” means a fraction,
the numerator of which is the number of months (including partial months,
rounded up to the next whole month) the Participant participates during the
Performance Cycle and the denominator of which is the number of months in the
Performance Cycle. The Committee, in its sole discretion, may adjust the
Participation Period Factor.
(g)Performance Cycle. “Performance Cycle” means the performance period set forth
in the Notice over which the attainment of the Performance Goals will be
measured for the purpose of determining the LTI Award Payout.
(h)Performance Goal Attainment Factor. “Performance Goal Attainment Factor”
means a percentage ranging from 0% to the Maximum Goal Factor representing the
level at which the Performance Goals have been attained as determined by the
Committee.
(i)Qualified Performance-Based Compensation. “Qualified Performance-Based
Compensation” means any compensation that is intended to constitute “qualified
performance-based compensation” as described in Section 162(m)(4)(C) of the
Code.
(j)Retirement. “Retirement” means, unless otherwise determined by the Committee,
in its sole discretion, the termination of employment on or after the date the
Participant is age 55 or older with at least ten (10) or more years of active
continuous employment with the Mondelēz Group.
2.Incorporation of Terms of Plan. The LTI Grant is subject to the terms and
conditions of the Plan, which is incorporated herein by reference. In the event
of any inconsistency between the Plan and this Agreement, the terms of the Plan
shall control except as otherwise expressly set forth in this Agreement.
3.Vesting and Forfeiture.
(a)Vesting. Except as expressly provided in this Agreement, if the Committee
determines that the Performance Goals for the Performance Cycle have been met
and the other terms and conditions set forth in the Plan have been satisfied, an
Award will be made to the Participant based on the Participant’s LTI Award
Payout. Except as otherwise provided in paragraph 3(b)(i) and paragraph 5 below,
in the case of an LTI Grant that is intended to constitute Qualified
Performance-Based Compensation, no Award will be payable unless and until the
Committee has certified in writing whether and the extent to which the
Performance Goals for the Performance Cycle have been attained.
(b)Forfeiture. Except as expressly provided in this Agreement, if the
Participant has not been continuously and actively employed with a member of the
Mondelēz Group that employs the Participant (the “Employer”), from the date of
the Notice through the last date of the Performance Cycle or if the Participant
is not an employee in good standing with the Employer on the date of payment
described in paragraph 4(a) hereof, the LTI Grant will be forfeited immediately
and without any further action by the Company or the Committee. For purposes of
the preceding sentence, the Participant will not be considered to be
continuously and actively employed with the Employer once he or she has stopped
providing services, notwithstanding any notice period mandated under the
employment laws of the country where the Participant resides (e.g., active
employment would not include a period of “garden leave” or similar period
pursuant to the employment laws of the country where the Participant resides),
unless otherwise determined by the Company on a country-by-country basis. Unless
otherwise determined by the


2



--------------------------------------------------------------------------------




Committee, a leave of absence shall not constitute a termination of continuous
service. The Committee has the exclusive discretion to determine when a
Participant is no longer actively employed for purposes of the LTI Grant,
subject to compliance with Section 409A of the Code.
(i)    Death/Disability. If the Participant dies or terminates active employment
with the Mondelēz Group due to Disability, the vesting of the LTI Grant will
occur on a pro rata basis calculated pursuant to paragraph 1(c) of this
Agreement. The LTI Award Payout will be made to the Participant by using a
Performance Goal Attainment Factor equal to 100%, subject to compliance with the
payment timing provisions set forth in paragraph 4(a)(iii) hereof.
(ii)     Retirement. If a Participant terminates active employment with the
Mondelēz Group prior to the potential payment of an Award as a result of the
Participant’s Retirement and the LTI Grant is not otherwise accounted for, or
included in, the Participant’s severance or retirement arrangement with the
Mondelēz Group and the Participant timely executes a general release and waiver
of claims in a form and manner determined by the Company in its sole discretion,
then, unless otherwise determined by the Committee, the Participant shall retain
a prorated portion of the LTI Grant with a potential Award payable based on
actual attainment of the Performance Goals at the same time an Award (if any) is
payable to other participants for the Performance Cycle. The proration of the
LTI Grant will be calculated by applying the Participant’s Participation Period
Factor as determined in the sole discretion of the Committee, subject to
compliance with the payment timing provisions set forth in paragraph 4 hereof.
Notwithstanding the above, if the Committee receives an opinion of counsel that
there has been a legal judgment and/or legal development in the Participant’s
jurisdiction that likely would result in the favorable treatment on Retirement
described in this section that applies to the LTI Grant being deemed unlawful
and/or discriminatory, then the Company will not apply the favorable Retirement
treatment at the time of the termination and the LTI Grant will be treated as it
would under the rules that apply if the Participant’s employment is terminated
for reasons other than Retirement, death or Disability.
4.    Payment.
(a)    Form and Time of Payment.
(i)    Form of Payment. Subject to the terms of the Plan, the Notice and this
Agreement, and except as otherwise expressly provided and subject to the terms
of this Agreement (including Appendix A hereto), any Award that becomes payable
in accordance with paragraph 3 hereof shall be paid in whole shares of Common
Stock, which shall be issued in book-entry form, registered in the Participant’s
name. In the event the LTI Award Payout results in less than a whole number of
shares of Common Stock, the LTI Award Payout shall be rounded up to the next
whole share of Common Stock (no fractional shares of Common Stock shall be
issued in payment of an Award).
(ii)    Certification; Performance Goal Attainment Factor Determination.
Following the completion of the Performance Cycle and, subject to paragraph
3(b)(i) and paragraph 5 hereof, prior to the payment of an Award, the Committee
shall certify in writing whether the applicable Performance Goals were achieved
for the Performance Cycle and shall determine the Performance Goal Attainment
Factor with respect to the Award.
(iii)    Payment Timing. Except as otherwise provided in the following sentence,
the LTI Award Payout shall be paid as soon as practicable following the date the
Committee certifies that the Performance Goals for the Performance Cycle have
been attained and determines an LTI Grant has vested and is payable for the
Performance Cycle, but in no event later than March 15 of the taxable year
following the end of the Performance Cycle, including upon a Participant’s
Retirement. An Award that becomes payable under paragraph 3(b)(i) hereof in
connection with a Participant’s death or termination


3



--------------------------------------------------------------------------------




resulting from Disability shall be paid within 75 days following the
Participant’s death or termination of employment, as applicable, but in any
event no later than March 15 following the year of death or termination from
Disability.
(b)    Conditions to Payment of an Award. Notwithstanding any other provision of
this Agreement (including without limitation paragraph 3(a) hereof):
(i)    The Award shall not become payable to the Participant or his or her legal
representative unless and until the Participant or his or her legal
representative shall have satisfied all applicable withholding obligations for
Tax-Related Items (as defined in paragraph 8 below), if any, in accordance with
paragraph 8 hereof.
(ii)    The Company shall not be required to issue or deliver any certificate or
certificates (whether in electronic or other form) for any shares of Common
Stock in payment of the Award prior to the fulfillment of all of the following
conditions: (A) the admission of the Common Stock to listing on all stock
exchanges on which the Common Stock is then listed, (B) the completion of any
registration or other qualification of the Common Stock under any state or
federal law or under rulings or regulations of the Commission or other
governmental regulatory body, which the Committee shall, in its sole and
absolute discretion, deem necessary and advisable, or if the offering of the
Common Stock is not so registered, a determination by the Company that the
issuance of the Common Stock would be exempt from any such registration or
qualification requirements, (C) the obtaining of any approval or other clearance
from any state, federal or foreign governmental agency that the Committee shall,
in its absolute discretion, determine to be necessary or advisable and (D) the
lapse of any such reasonable period of time following the date the Award becomes
payable as the Committee may from time to time establish for reasons of
administrative convenience, subject to compliance with Section 409A of the Code.
(c)    Payment Amount. If the LTI Grant is intended to constitute Qualified
Performance-Based Compensation, the Committee shall have the right, in its sole
discretion, to reduce the Performance Goal Attainment Factor (resulting in the
reduction or elimination (including to zero), but not an increase, in the amount
otherwise payable under the LTI Grant) to take into account recommendations of
the Chief Executive Officer of the Company and/or such additional factors
including qualitative factors, if any, that the Committee may deem relevant to
the assessment of individual or corporate performance for the Performance Cycle.
If the LTI Grant is not intended to constitute Qualified Performance-Based
Compensation, the Committee shall retain the right, in its sole discretion, to
modify the Performance Goal Attainment Factors (resulting in a reduction, an
increase or elimination (including to zero) of, the amount otherwise payable
under the LTI Grant) to take into account recommendations of the Chief Executive
Officer of the Company and/or such additional factors including qualitative
factors, if any, that the Committee may deem relevant to the assessment of
individual or corporate performance for the Performance Cycle. Anything to the
contrary in the foregoing notwithstanding, in no event shall any such reduction
or elimination of the amount payable under an LTI Grant contemplated in the
foregoing sentences increase the amount payable under an LTI Grant that is
intended to constitute Qualified Performance-Based Compensation.
5.    Treatment Upon a Change in Control. In the event of a Change in Control
(as defined in Section 6(b) of the Plan), the LTI Grant is subject to the terms
provided in Section 6 of the Plan.
6.    Restrictions and Covenants.
(a)In addition to such other conditions as may be established by the Company or
the Committee, in consideration for making a Grant under the terms of the Plan,
the Participant agrees and


4



--------------------------------------------------------------------------------




covenants as follows for a period of twelve (12) months following the date of
the Participant’s termination of employment from the Mondelēz Group:
1.
to protect the Mondelēz Group’s legitimate business interests in its
confidential information, trade secrets and goodwill, and to enable the Mondelēz
Group’s ability to reserve these for the exclusive knowledge and use of the
Mondelēz Group, which is of great competitive importance and commercial value to
the Mondelēz Group, the Participant, without the express written permission of
the Executive Vice President of Human Resources of the Company, will not engage
in any conduct in which the Participant contributes his/her knowledge and
skills, directly or indirectly, in whole or in part, as an executive, employer,
employee, owner, operator, manager, advisor, consultant, agent, partner,
director, stockholder, officer, volunteer, intern or any other similar capacity
to a competitor or to an entity engaged in the same or similar business as the
Mondelēz Group, including those engaged in the business of production, sale or
marketing of snack foods (including, but not limited to gum, chocolate,
confectionary products, biscuits or any other product or service the Participant
has reason to know has been under development by the Mondelēz Group during the
Participant’s employment with the Mondelēz Group). The Participant will not
engage in any activity that may require or inevitably require the Participant’s
use or disclosure of the Mondelēz Group’s confidential information, proprietary
information and/or trade secrets;

2.
to protect the Mondelēz Group’s investment in its employees and to ensure the
long-term success of the business, the Participant, without the express written
permission of the Executive Vice President of Human Resources of the Company,
will not directly or indirectly solicit, hire, recruit, attempt to hire or
recruit, or induce the termination of employment of any employee of the Mondelēz
Group; and

3.
to protect the Mondelēz Group’s investment in its development of goodwill and
customers and to ensure the long-term success of the business, the Participant
will not directly or indirectly solicit (including, but not limited to, e-mail,
regular mail, express mail, telephone, fax, instant message, SMS text messaging
and social media) or attempt to directly or indirectly solicit, contact or meet
with the current or prospective customers of the Mondelēz Group for the purpose
of offering or accepting goods or services similar to or competitive with those
offered by the Mondelēz Group.

The provisions contained herein in paragraph 6 are not in lieu of, but are in
addition to the continuing obligation of the Participant (which the Participant
acknowledges by accepting any Grant under the Plan) to not use or disclose the
Mondelēz Group’s trade secrets or Confidential Information known to the
Participant until any particular trade secret or Confidential Information
becomes generally known (through no fault of the Participant), whereupon the
restriction on use and disclosure shall cease as to that item. For purposes of
this agreement, “Confidential Information” includes, but is not limited to,
certain sales, marketing, strategy, financial, product, personnel,
manufacturing, technical and other proprietary information and material which
are the property of the Mondelēz Group. The Participant understands that this
list is not exhaustive, and that Confidential Information also includes other
information that is marked or otherwise identified as confidential or
proprietary, or that would otherwise appear to a reasonable person to be
confidential or proprietary in the context and circumstances in which the
information is known or used.
(b)A main purpose of the Plan is to strengthen the alignment of long-term
interests between participants and the Mondelēz Group by providing an ownership
interest in the Company, and to prevent former employees whose interests become
adverse to the Company from maintaining that ownership


5



--------------------------------------------------------------------------------




interest. By acceptance of any Grant (including the LTI Grant) under the Plan,
the Participant acknowledges and agrees that if the Participant breaches any of
the covenants set forth in paragraph 6(a):
1.
all unvested or unearned Grants (including any unearned portion of the LTI
Grant) shall be immediately forfeited;

2.
the Company may cancel, rescind, suspend, withhold or otherwise limit or
restrict any unexpired, unpaid or deferred Grants at any time if the Participant
is not in compliance with all terms and conditions set forth in the Plan and
this Agreement including, but not limited to, paragraph 6(a);

3.
the Participant shall repay to the Mondelēz Group the net proceeds of any Plan
benefit that occurs at any time after the earlier of the following two dates:
(i) the date twelve (12) months immediately preceding any such violation; or
(ii) the date six (6) months prior to the Participant’s termination of
employment with the Mondelēz Group. The Participant shall repay to the Mondelēz
Group the net proceeds in such a manner and on such terms and conditions as may
be required by the Mondelēz Group, and the Mondelēz Group shall be entitled to
set-off against the amount of any such net proceeds any amount owed to the
Participant by the Mondelēz Group, in a way that is intended to avoid the
application of penalties under Section 409A of the Code, if applicable, or other
applicable law. For purposes of this paragraph, net proceeds shall mean the Fair
Market Value of the shares of Common Stock less any Tax-Related Items; and

4.
the Mondelēz Group shall be entitled to seek, in addition to other available
remedies, a temporary or permanent injunction or other equitable relief against
such breach or threatened breach from any court of competent jurisdiction,
without the necessity of showing any actual damages or that money damages would
not afford an adequate remedy, and without the necessity of posting any bond or
other security as the Participant acknowledges that such breach would cause the
Mondelēz Group to suffer irreparable harm. The aforementioned equitable relief
shall be in addition to, not in lieu of, legal remedies, monetary damages or
other available forms of relief.

(c)    If any provision contained in this paragraph 6 shall for any reason,
whether by application of existing law or law which may develop after the
Participant’s acceptance of a Grant under the Plan be determined by a court of
competent jurisdiction to be overly broad as to scope of activity, duration or
territory, the Participant agrees to join the Mondelēz Group in requesting such
court to construe such provision by limiting or reducing it so as to be
enforceable to the extent compatible with then applicable law.
(d)    Notwithstanding the foregoing, no section of this Agreement is intended
to or shall limit, prevent, impede or interfere with the Participant’s
non-waivable right, without prior notice to the Company, to provide information
to, participate in investigations by or testify in proceedings before any
federal, state or local government subdivision or agency, including but not
limited to the U.S. Equal Employment Opportunity Commission, the National Labor
Relations Board, the Securities and Exchange Commission, the Occupational Safety
and Health Administration, U.S. Department of Justice, the U.S. Congress, or any
agency Inspector General, regarding the Mondelēz Group’s past or future conduct,
or to engage in any activities protected under applicable whistleblower
statutes, or to receive and fully retain a monetary award from a
government-administered whistleblower award program for providing information
directly to a government agency. The Participant does not need prior
authorization from the Mondelēz Group to make any such reports or disclosures
and is not required to notify the Mondelēz Group that the Participant has made
such reports or disclosures.


6



--------------------------------------------------------------------------------




7.Clawback Policy/Forfeiture. The Participant understands and agrees that in the
Committee’s sole discretion, the Company may cancel all or part of the LTI Grant
or require repayment by the Participant to the Company of all or part of any LTI
Award Payout underlying any vested LTI Grant pursuant to any recovery,
recoupment, clawback and/or other forfeiture policy maintained by the Company,
including a violation of paragraph 6 above, from time to time. In addition, any
payments or benefits the Participant may receive hereunder shall be subject to
repayment or forfeiture as may be required to comply with the requirements under
the U.S. Securities Act of 1933, as amended (the “Securities Act”), the Exchange
Act, rules promulgated by the Commission or any other applicable law, including
the requirements of the Dodd-Frank Wall Street Reform and Consumer Protection
Act, or any securities exchange on which the Common Stock is listed or traded,
as may be in effect from time to time.
8.Withholding Taxes. The Participant acknowledges that regardless of any action
taken by the Company or, if different, the Employer, the ultimate liability for
all income tax, social insurance, payroll tax, fringe benefits tax, payment on
account or other tax-related items related to the Participant’s participation in
the Plan and legally applicable to the Participant or deemed by the Company or
the Employer, in their discretion, to be an appropriate charge to the
Participant even if legally applicable to the Company or the Employer
(“Tax-Related Items”) is and remains his or her responsibility and may exceed
the amount, if any, actually withheld by the Company or the Employer. The
Participant further acknowledges that the Company and/or the Employer (a) make
no representations or undertakings regarding the treatment of any Tax-Related
Items in connection with any aspect of the LTI Grant, including the vesting or
payment of any Award relating to the LTI Grant, the receipt of any dividends or
cash payments in lieu of dividends, or the subsequent sale of shares of Common
Stock; and (b) do not commit to and are under no obligation to structure the
terms of the LTI Grant or any aspect of the Participant’s participation in the
Plan to reduce or eliminate his or her liability for Tax-Related Items or
achieve any particular tax result. Further, if the Participant becomes subject
to any Tax-Related Items in more than one jurisdiction, the Participant
acknowledges that the Company and/or the Employer (or former employer, as
applicable) may be required to withhold or account for (including report)
Tax-Related Items in more than one jurisdiction.
The Company is authorized to satisfy the withholding for any or all Tax-Related
Items arising from the vesting or payment of any Award relating to the LTI Grant
or sale of shares of Common Stock issued pursuant to the Award, as the case may
be, by deducting the number of shares of Common Stock having an aggregate value
equal to the amount of Tax-Related Items withholding due from the LTI Award
Payout or otherwise becoming subject to current taxation. If the Company
satisfies the Tax-Related Items obligation by withholding a number of shares of
Common Stock as described herein, for tax purposes, the Participant will be
deemed to have been issued the full number of shares of Common Stock due to the
Participant at vesting, notwithstanding that a number of shares of Common Stock
is held back solely for the purpose of such Tax-Related Items withholding.
The Company is also authorized to satisfy the actual Tax-Related Items arising
from the vesting or payment of any Award relating to the LTI Grant, the sale of
shares of Common Stock issued pursuant to the Award or hypothetical withholding
tax amounts if the Participant is covered under a Company tax equalization
policy, as the case may be, by the remittance of the required amounts from any
proceeds realized upon the open-market sale of the Common Stock received by the
Participant. Such open-market sale is on the Participant’s behalf and at the
Participant’s direction pursuant to this authorization without further consent.
Furthermore, the Company and/or the Employer are authorized to satisfy any
withholding obligations with regard to all Tax-Related Items arising from the
vesting or payment of any Award relating to the LTI Grant, or sale of shares
issued pursuant to the Award, as the case may be, by withholding from the
Participant’s wages or other cash compensation paid to the Participant by the
Company and/or the Employer.


7



--------------------------------------------------------------------------------




If the Participant is subject to the short-swing profit rules of Section 16(b)
of the Exchange Act, the Company will deduct the number of shares of Common
Stock having an aggregate value equal to the amount of Tax-Related Items due
from the LTI Award Payout, or the Committee may determine that a particular
method be used to satisfy any Tax Related Items.
Shares of Common Stock deducted from the LTI Award Payout in satisfaction of any
Tax-Related Items shall be valued at the Fair Market Value of the Common Stock
received in payment of the Award on the date as of which the amount giving rise
to the withholding requirement first became includible in the gross income of
the Participant under applicable tax laws. If the Participant is covered by a
Company tax equalization policy, the Participant also agrees to pay to the
Company any additional hypothetical tax obligation calculated and paid under the
terms and conditions of such tax equalization policy.
Depending upon the withholding method, the Company may withhold or account for
Tax-Related Items and any hypothetical taxes by considering applicable minimum
statutory withholding amounts or other applicable withholding rates in the
Participant’s jurisdiction(s), including maximum applicable rates, in which case
the Participant may receive a refund of any over-withheld amount in cash and
will have no entitlement to the equivalent shares of Common Stock.
Finally, the Participant shall pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
as a result of his or her participation in the Plan that cannot be satisfied by
the means previously described. The Company may refuse to issue or deliver the
Common Stock if the Participant fails to comply with his or her Tax-Related
Items obligations.
9.Nature of the Grant. By participating in the Plan and in exchange for
receiving the LTI Grant, the Participant acknowledges, understands and agrees
that:
(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Company at any time, to the extent permitted by the Plan;
(b)    the LTI Grant is exceptional, voluntary and occasional and does not
create any contractual or other right to receive future awards, or benefits in
lieu of LTI Grants, even if LTI Grants have been made in the past;
(c)    all decisions with respect to future LTI Grants, if any, will be at the
sole discretion of the Committee;
(d)    the Participant’s participation in the Plan is voluntary;
(e)    the LTI Grant and the shares of Common Stock, and the income and value of
same, subject to the LTI Grant are not intended to replace any pension rights or
compensation;
(f)    the LTI Grant and the shares of Common Stock subject to the LTI Grant and
the income and value of same, are not part of normal or expected compensation or
salary for purposes of calculating any severance, resignation, termination,
redundancy, dismissal, end-of-service payments, holiday pay, bonuses,
long-service awards, leave-related payments, pension, retirement or welfare
benefits or similar mandatory payments;
(g)    the future value of the underlying shares of Common Stock is unknown,
indeterminable and cannot be predicted;


8



--------------------------------------------------------------------------------




(h)    unless otherwise agreed with the Company, the LTI Grant and the shares of
Common Stock underlying the LTI Grant, and the income and value of same, are not
granted as consideration for, or in connection with, the service the Participant
may provide as a director of any entity of the Mondelēz Group; and
(i)    the following provisions apply only if the Participant is providing
services outside the United States:
(i)    the LTI Grant and the shares of Common Stock subject to the LTI Grant,
and the income and value of same, are not part of normal or expected
compensation or salary for any purpose;
(ii)    neither the Company, the Employer nor any other member of the Mondelēz
Group shall be liable for any foreign exchange rate fluctuation between the
Participant’s local currency and the United States Dollar that may affect the
value of the LTI Grant or any shares of Common Stock delivered to the
Participant upon vesting of the LTI Grant or of any proceeds resulting from the
Participant’s sale of such shares; and
(iii)    no claim or entitlement to compensation or damages shall arise from
forfeiture of the LTI Grant resulting from the failure to reach Performance
Goals or termination of the Participant’s employment or other service
relationship by the Company or the Employer (for any reason whatsoever, whether
or not later found to be invalid or in breach of employment laws in the
jurisdiction where the Participant is employed or the terms of his or her
employment agreement, if any).
10.Data Privacy. The Participant hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of the
Participant’s personal data as described in this Agreement and any other LTI
Grant materials (“Data”) by and among the Mondelēz Group for the exclusive
purpose of implementing, administering and managing the Participant’s
participation in the Plan.
The Participant understands that the Mondelēz Group may hold certain personal
information about the Participant, including, but not limited to, the
Participant’s name, home address, email address and telephone number, date of
birth, social security, passport or insurance number or other identification
number (e.g., resident registration number), salary, nationality, job title, any
shares of stock or directorships held in the Company, details of all LTI Grants
or any other entitlement to shares of Common Stock or other equivalent benefits,
awarded, canceled, purchased, exercised, vested, unvested or outstanding in the
Participant’s favor, for the purpose of implementing, administering and managing
the Plan.
The Participant understands that Data will be transferred to UBS Financial
Services, Inc. (“UBS”), or such other stock plan service provider as may be
selected by the Company in the future, which is assisting the Company with the
implementation, administration and management of the Plan. The Participant
understands that Data may also be transferred to the Company’s independent
registered public accounting firm, PricewaterhouseCoopers LLP, KPMG LLP or such
other public accounting firm that may be engaged by the Company in the future.
The Participant understands that the recipients of the Data may be located in
the United States or elsewhere, and that the recipients’ country (e.g., the
United States) may have different data privacy laws and protections than the
Participant’s country. If the Participant resides outside the United States, the
Participant understands that he or she may request a list with the names and
addresses of any potential recipients of the Data by contacting his or her local
human resources representative. The Participant authorizes the Company, UBS,
PricewaterhouseCoopers LLP and any other possible recipients which may assist
the Company (presently or in the future) with implementing, administering and
managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purpose of


9



--------------------------------------------------------------------------------




implementing, administering and managing his or her participation in the Plan.
The Participant understands that Data will be held only as long as is necessary
to implement, administer and manage the Participant’s participation in the Plan.
If the Participant resides outside the United States, the Participant
understands that he or she may, at any time, view Data, request additional
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, by contacting in writing his or her local human resources
representative. Further, the Participant understands that the Participant is
providing the consents herein on a purely voluntary basis. If the Participant
does not consent, or if the Participant later seeks to revoke his or her
consent, the Participant’s employment status or service with the Employer will
not be affected; the only consequence of refusing or withdrawing the
Participant’s consent is that the Company would not be able to grant the
Participant an LTI Grant or other equity awards or administer or maintain such
Grants. The Participant also understands that the Company has no obligation to
substitute other forms of Grants or compensation in lieu of the LTI Grant as a
consequence of the Participant’s refusal or withdrawal of his or her consent.
Therefore, the Participant understands that refusing or withdrawing his or her
consent may affect the Participant’s ability to participate in the Plan. For
more information on the consequences of the Participant’s refusal to consent or
withdrawal of consent, the Participant understands that he or she may contact
the Participant’s local human resources representative.
Further, upon request of the Company or the Employer, the Participant agrees to
provide an executed data privacy form (or any other agreements or consents) that
the Company and/or the Employer may deem necessary to obtain from the
Participant for the purpose of administering his or her participation in the
Plan in compliance with the data privacy laws in the Participant’s country,
either now or in the future. The Participant understands and agrees that he or
she will not be able to participate in the Plan if the Participant fails to
provide any such consent or agreement requested by the Company and/or the
Employer.
11.Nontransferability of LTI Grant. The LTI Grant or the interests or rights
therein may not be transferred in any manner other than by will or by the laws
of descent and distribution, and may not be assigned, hypothecated or otherwise
pledged and shall not be subject to execution, attachment or similar process.
Upon any attempt to effect any such disposition, or upon the levy of any such
process, in violation of the provisions herein, the LTI Grant shall immediately
become null and void and any rights to receive a payment under the LTI Grant
shall be forfeited.
12.Rights as Shareholder. Neither the Participant nor any person claiming under
or through the Participant shall have any of the rights or privileges of a
shareholder of the Company in respect of any shares of Common Stock issuable
hereunder unless and until certificates representing such Common Stock (which
may be in uncertificated form) will have been issued and recorded on the books
and records of the Company or its transfer agents or registrars, and delivered
to the Participant (including through electronic delivery to a brokerage
account). After such issuance, recordation and delivery, the Participant shall
have all the rights of a shareholder of the Company, including with respect to
the right to vote the Common Stock and the right to receive any cash or share
dividends or other distributions paid to or made with respect to the Common
Stock. Notwithstanding the foregoing, in accordance with Section 9 of the Plan,
the Company may pay dividend equivalents on the outstanding LTI Grant subject to
such restrictions and conditions as the Committee may establish.
13.Adjustments. For LTI Grants that are intended to constitute Qualified
Performance-Based Compensation, the Performance Goals, as well as the manner in
which the LTI Award Payout is calculated is subject to adjustment as provided in
Section 5(d) of the Plan and the Notice. For LTI Grants not intended to
constitute Qualified Performance-Based Compensation, the Committee may make such
adjustments to one or more of the Performance Goals, as well as the manner in
which the LTI Award


10



--------------------------------------------------------------------------------




Payout is calculated, as the Committee in its sole discretion deems appropriate.
The Participant shall be notified of such adjustment and such adjustment shall
be binding upon the Company and the Participant.
14.NO GUARANTEE OF CONTINUED EMPLOYMENT. THE PARTICIPANT HEREBY ACKNOWLEDGES AND
AGREES THAT THE VESTING OF THE LTI GRANT PURSUANT TO THE PROVISIONS OF THE PLAN
AND THIS AGREEMENT IS EARNED ONLY IF THE PERFORMANCE GOALS ARE ATTAINED AND THE
OTHER TERMS AND CONDITIONS SET FORTH IN THIS AGREEMENT AND THE PLAN ARE
SATISFIED AND BY THE PARTICIPANT CONTINUING TO BE EMPLOYED (SUBJECT TO THE
PROVISIONS OF PARAGRAPH 3(b) HEREOF) AT THE WILL OF THE EMPLOYER (AND NOT
THROUGH THE ACT OF BEING EMPLOYED BY THE EMPLOYER, BEING GRANTED AN LTI GRANT,
OR RECEIVING COMMON STOCK HEREUNDER). THE PARTICIPANT FURTHER ACKNOWLEDGES AND
AGREES THAT THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE
RIGHT TO EARN A PAYMENT UNDER THE LTI GRANT SET FORTH HEREIN DO NOT CONSTITUTE
AN EXPRESS OR IMPLIED PROMISE OF CONTINUED EMPLOYMENT DURING THE PERFORMANCE
CYCLE, FOR ANY PERIOD, OR AT ALL, AND SHALL NOT INTERFERE WITH THE PARTICIPANT’S
RIGHT OR THE RIGHT OF THE EMPLOYER TO TERMINATE THE PARTICIPANT’S EMPLOYMENT AT
ANY TIME, WITH OR WITHOUT CAUSE AND IN ACCORDANCE WITH APPLICABLE EMPLOYMENT
LAWS OF THE COUNTRY WHERE THE PARTICIPANT RESIDES OR BE INTERPRETED AS FORMING
AN EMPLOYMENT OR SERVICE CONTRACT WITH THE EMPLOYER.
15.Entire Agreement; Governing Law. The Notice, the Plan and this Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Participant with respect to the subject matter
hereof, and may not be modified adversely to the Participant’s interest except
as provided in the Notice, the Plan or this Agreement or by means of a writing
signed by the Company and the Participant. Nothing in the Notice, the Plan and
this Agreement (except as expressly provided therein) is intended to confer any
rights or remedies on any persons other than the parties. The Notice, the Plan
and this Agreement are to be construed in accordance with and governed by the
substantive laws of the Commonwealth of Virginia, U.S.A., without giving effect
to any choice of law rule that would cause the application of the laws of any
jurisdiction other than the substantive laws of the Commonwealth of Virginia to
the rights and duties of the parties. Unless otherwise provided in the Notice,
the Plan or this Agreement, the Participant is deemed to submit to the exclusive
jurisdiction of the Commonwealth of Virginia, U.S.A., and agrees that such
litigation shall be conducted in the courts of Henrico County, Virginia, or the
federal courts for the United States for the Eastern District of Virginia.
16.Conformity to Securities Laws. The Participant acknowledges that the Notice,
the Plan and this Agreement are intended to conform to the extent necessary with
all provisions of the Securities Act and the Exchange Act, and any and all
regulations and rules promulgated thereunder by the Commission, including,
without limitation, Rule 16b-3 under the Exchange Act. Notwithstanding anything
herein to the contrary, the Notice, the Plan and this Agreement shall be
administered, and the LTI Grant is made, only in such a manner as to conform to
such laws, rules and regulations. To the extent permitted by applicable law, the
Notice, the Plan and this Agreement shall be deemed amended to the extent
necessary to conform to such laws, rules and regulations.
17.Administration and Interpretation. The terms and provisions of the Plan (a
copy of which will be made available online or furnished to the Participant upon
written request to the Office of the Corporate Secretary, Mondelēz
International, Inc., Three Parkway North, Deerfield, Illinois 60015. U.S.A.) are
incorporated herein by reference. To the extent any provision in the Notice or
this Agreement is inconsistent or in conflict with any term or provision of the
Plan, the Plan shall govern except as otherwise expressly set forth in this
Agreement. The LTI Grant, the vesting of the LTI Grant and any issuance of


11



--------------------------------------------------------------------------------




Common Stock upon payment of the LTI Grant are subject to, and shall be
administered in accordance with, the provisions of the Plan, as the same may be
amended from time to time. Any question or dispute regarding the administration
or interpretation of the Notice, the Plan and this Agreement shall be submitted
by the Participant or by the Company to the Committee. The resolution of such
question or dispute by the Committee shall be final and binding on all persons.
18.Headings. The captions used in the Notice and this Agreement are inserted for
convenience and shall not be deemed a part of the LTI Grant for construction or
interpretation.
19.Notices. Any notice required or permitted hereunder shall be (i) given in
writing and shall be deemed effectively given upon personal delivery, upon
deposit for delivery by an internationally recognized express mail courier
service or upon deposit in the United States mail by certified mail (if the
parties are within the United States), with postage and fees prepaid, addressed
to the other party at its address as shown in these instruments, or to such
other address as such party may designate in writing from time to time to the
other party or (ii) delivered electronically through the Company’s electronic
mail system (including any notices delivered by a third-party) and shall be
deemed effectively given upon such delivery. Any documents required to be given
or delivered to the Participant related to current or future participation in
the Plan may also be delivered through electronic means as described in
paragraph 26 below.
20.Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth, this Agreement shall be binding upon
the Participant and his or her heirs, executors, administrators, successors and
assigns.
21.Severability. Whenever feasible, each provision of the Notice, this Agreement
and the Plan shall be interpreted in such manner as to be effective and valid
under applicable law, but if any provision in the Notice, the Plan or this
Agreement is held to be prohibited by or invalid under applicable law, such
provision will be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of the Notice, the Plan or this
Agreement.
22.Code Section 409A. This LTI Grant is intended to be exempt from Section 409A
of the Code and shall be interpreted, operated and administered in a manner
consistent with such intent. This Agreement may be amended at any time, without
the consent of any party, to avoid the application of Section 409A of the Code
in a particular circumstance or that is necessary or desirable to satisfy any of
the requirements under Section 409A of the Code, but the Company shall not be
under any obligation to make any such amendment. Nothing in the Agreement or the
Plan shall provide a basis for any person to take action against the Mondelēz
Group based on matters covered by Section 409A of the Code, including the tax
treatment of any amount paid under the LTI Grant made hereunder, and Mondelēz
Group shall not under any circumstances have any liability to any participant or
his estate or any other party for any taxes, penalties or interest due on
amounts paid or payable under this Agreement, including taxes, penalties or
interest imposed under Section 409A of the Code.
23.No Advice Regarding LTI Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Participant’s participation in the Plan or the Participant’s acquisition or sale
of any shares of Common Stock issued in payment of the LTI Grant. The
Participant understands and agrees that the Participant should consult with his
or her own personal tax, legal and financial advisors regarding the
Participant’s participation in the Plan before taking any action related to the
Plan.
24.Language. The Participant acknowledges that he or she is sufficiently
proficient in English, or, alternatively, the Participant acknowledges that he
or she will seek appropriate assistance, to understand


12



--------------------------------------------------------------------------------




the terms and conditions in the Agreement. Furthermore, if the Participant has
received this Agreement or any other document related to the Plan translated
into a language other than English and if the meaning of the translated version
is different than the English version, the English version will control.
25.Appendix. Notwithstanding any provisions in this Agreement, the LTI Grant
shall be subject to any terms and conditions set forth in Appendix A to this
Agreement for the Participant’s country. Moreover, if the Participant relocates
to one of the countries included in Appendix A, the terms and conditions for
such country will apply to the Participant, to the extent the Company determines
that the application of such terms and conditions is necessary or advisable for
legal or administrative reasons. Appendix A constitutes part of this Agreement.
26.Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. The Participant hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
any on-line or electronic system established and maintained by the Company or a
third party designated by the Company.
27.Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Participant’s participation in the Plan or on the LTI
Grant and on any shares of Common Stock issued in payment of the LTI Grant, to
the extent the Company determines it is necessary or advisable for legal or
administrative reasons and to require the Participant to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.
28.Insider Trading/Market Abuse Laws. The Participant acknowledges that,
depending on the Participant’s country, broker’s country, or where shares of the
Company’s Common Stock are listed, the Participant may be subject to insider
trading and/or market abuse laws, which affect the Participant’s ability to
accept, acquire, sell or otherwise dispose of shares of Common Stock, rights to
such shares (e.g., the LTI Grant) or rights linked to the value of shares of
Common Stock under the Plan during such times as the Participant is considered
to have “material nonpublic information” or “insider information” regarding the
Company (as defined by the laws or regulations in the relevant jurisdictions).
Local insider trading laws and regulations may prohibit the cancellation or
amendment of orders the Participant places before the Participant possessed
inside information. Furthermore, the Participant could be prohibited from (i)
disclosing inside information to any third party (other than on a “need to know”
basis) and (ii) “tipping” third parties or causing them otherwise to buy or sell
securities. Third parties include fellow employees. Any restrictions under these
laws or regulations are separate from and in addition to any restrictions that
may be imposed under the Company’s insider trading policy, and the requirements
of applicable laws may or may not be consistent with the terms of the Company’s
insider trading policy. The Participant acknowledges that it is his or her
responsibility to be compliant with any applicable restrictions, and that the
Participant should speak to his or her personal advisor on this matter.
29.Exchange Control, Tax and Foreign Asset/Account Reporting Requirements. The
Participant acknowledges that there may be exchange control, tax, foreign asset
and/or account reporting requirements which may affect the Participant’s ability
to acquire or hold shares of Common Stock acquired under the Plan or cash
received from participating in the Plan (including from any dividends paid on
shares of Common Stock acquired under the Plan) in a brokerage, bank account or
legal entity outside the Participant’s country. The Participant may be required
to report such accounts, balances, assets and/or the related transactions to the
tax or other authorities in his or her country. The Participant also may be
required to repatriate sale proceeds or other funds received as a result of the
Participant’s participation in the Plan to his or her country through a
designated bank or broker within a certain time after receipt. The Participant
acknowledges that it is the Participant’s responsibility to be compliant with
such regulations, and the Participant understands and agrees that the
Participant should consult his or her personal legal advisor for any details.


13



--------------------------------------------------------------------------------




30.Waiver. The Participant acknowledges that a waiver by the Company of a breach
of any provision of this Agreement shall not operate or be construed as a waiver
of any other provision of this Agreement or of any subsequent breach by the
Participant or any other participant of the Plan.


14



--------------------------------------------------------------------------------




***


The Participant acknowledges that the Participant has reviewed the Plan, the
Notice and this Agreement (including any appendices hereto) in their entirety
and fully understands their respective provisions. The Participant agrees to
accept as binding, conclusive and final all decisions or interpretations of the
Committee upon any questions arising under the Plan, the Notice or this
Agreement.


IN WITNESS WHEREOF, this Agreement has been executed as of the date of the
Notice.


MONDELĒZ INTERNATIONAL, INC.
exhibit103ltipagreeme_image1.jpg [exhibit103ltipagreeme_image1.jpg]


Carol J. Ward
Vice President and Corporate Secretary


15



--------------------------------------------------------------------------------




APPENDIX A
MONDELĒZ INTERNATIONAL, INC.
AMENDED AND RESTATED 2005 PERFORMANCE INCENTIVE PLAN
(Amended and Restated as of February 3, 2017)


ADDITIONAL TERMS AND CONDITIONS OF THE
GLOBAL LONG-TERM INCENTIVE GRANT AGREEMENT
This Appendix A includes additional terms and conditions that govern the LTI
Grant to the Participant under the Plan if he or she resides and/or works in one
of the countries listed herein. If the Participant is a citizen or resident (or
is considered as such for local law purposes) of a country other than the
country in which the Participant is currently residing and/or working, or if the
Participant transfers to another country after receiving the LTI Grant, the
Company shall, in its discretion, determine to what extent the terms and
conditions contained herein shall be applicable to the Participant. Certain
capitalized terms used but not defined in this Appendix A have the meanings set
forth in the Plan and/or the Agreement.
This Appendix A also includes information regarding securities, exchange control
and certain other issues of which the Participant should be aware with respect
to participation in the Plan. The information is based on the securities,
exchange control and other laws in effect in the respective countries as of
January 2018. Such laws are often complex and change frequently. As a result,
the Company strongly recommends that the Participant not rely on the information
in this Appendix A as the only source of information relating to the
consequences of his or her participation in the Plan because the information may
be out of date at the time the Participant vests in the LTI Grant or sells
shares of Common Stock acquired under the Plan.
In addition, the information contained herein is general in nature and may not
apply to the Participant’s particular situation, and the Company is not in a
position to assure the Participant of a particular result. Accordingly, the
Participant should seek appropriate professional advice as to how the relevant
laws in his or her country may apply to the Participant’s situation.
Finally, if the Participant is a citizen or resident of a country other than the
one in which the Participant is currently working, transfers employment after
the LTI Grant is made, or is considered a resident of another country for local
law purposes, the information contained herein may not be applicable to the
Participant in the same manner.


ARGENTINA
TERMS AND CONDITIONS
Restrictions and Covenants. Notwithstanding anything to the contrary in the
Agreement, paragraph 6 of the Agreement will not apply to Argentinian
Participants.
NOTIFICATIONS
Type of Offering. Neither the LTI Grant nor the issuance of shares of Common
Stock thereunder constitutes a public offering. The offering of the Plan is a
private placement and is not subject to the supervision of any Argentine
governmental authority.
Exchange Control Information. Following the sale of shares of Common Stock
acquired under the Plan and/or the receipt of any dividends paid on such shares
of Common Stock, the Participant may be subject to certain restriction in
bringing such funds back to Argentina. The Argentine bank handling the
transaction may request certain documentation in connection with the request to
transfer proceeds into


16



--------------------------------------------------------------------------------




Argentina (e.g., evidence of the sale, proof of the source of funds used to
purchase such shares of Common Stock, etc.).
The Participant must comply with any and all Argentine currency exchange
restrictions, approvals and reporting requirements in connection with the LTI
Grant.
Foreign Asset/Account Reporting Information. The Participant must report
holdings of any equity interest in a foreign company (e.g., shares of Common
Stock acquired under the Plan) on his or her annual tax return each year.
AUSTRALIA
TERMS AND CONDITIONS
Nature of Plan. The Plan and the Agreement is a plan to which Subdivision 83A-C
of the Income Tax Assessment Act 1997 (Cth) (the “Act”) applies (subject to the
conditions in the Act).
Australian Offer Document. The Participant’s right to participate in the Plan
and receive the LTI Grant under the Plan is subject to the terms and conditions
as stated in the offer document, the Plan and the Agreement. By accepting the
LTI Grant, the Participant acknowledges and confirms that the Participant has
received these documents.
No payment constituting breach of law in Australia. Notwithstanding anything
else in the Plan or the Agreement, the Participant will not be entitled to, and
shall not claim any benefit (including without limitation a legal right) under
the Plan if the provision of such benefit would give rise to a breach of Part
2D.2 of the Corporations Act 2001 (Cth), any other provision of that Act, or any
other applicable statute, rule or regulation which limits or restricts the
giving of such benefits. Further, the Employer is under no obligation to seek or
obtain the approval of its shareholders in general meeting for the purpose of
overcoming any such limitation or restriction.
NOTIFICATIONS
Exchange Control Information. Exchange control reporting is required for cash
transactions exceeding AUD10,000 and for international fund transfers. If an
Australian bank is assisting with the transaction, the bank will file the report
on the Participant’s behalf.
AUSTRIA
NOTIFICATIONS
Exchange Control Information. If the Participant holds shares of Common Stock
acquired under the Plan or cash (including proceeds from the sale of shares of
Common Stock) outside Austria, the Participant must submit a report to the
Austrian National Bank as follows: (i) on a quarterly basis if the value of the
shares and cash as of the last day of any given quarter meets or exceeds
€30,000,000; the deadline for filing the quarterly report is the 15th day of the
month following the end of the respective quarter and (ii) on an annual basis if
the value of the shares and cash as of December 31 meets or exceeds €5,000,000;
the deadline for filing the annual report is January 31 of the following year.
When the Participant sells shares of Common Stock acquired under the Plan, the
Participant may be required to comply with certain exchange control obligations
if the cash proceeds from the sale are held outside Austria. If the transaction
volume of all accounts abroad exceeds €10,000,000, the movements and


17



--------------------------------------------------------------------------------




balances of all accounts must be reported monthly, as of the last day of the
month, on or before the fifteenth day of the following month.
BAHRAIN
NOTIFICATIONS
Securities Notification. The Agreement does not constitute advertising or an
offering of securities in Bahrain, nor does it constitute an allotment of
securities in Bahrain. Any shares of Common Stock delivered pursuant to the
vesting of the LTI Grant shall be deposited into a brokerage account in the
United States. In no event will shares of Common Stock be issued or delivered in
Bahrain. The issuance of shares of Common Stock pursuant to the LTI Grant
described herein has not and will not be registered in Bahrain and hence, the
shares of Common Stock described herein may not be admitted or used for
offering, placement or public circulation in Bahrain. Accordingly, the
Participant may not make any public advertising or announcements regarding the
LTI Grant or shares of Common Stock in Bahrain, promote these shares of Common
Stock to legal entities or individuals in Bahrain, or sell shares of Common
Stock directly to other legal entities or individuals in Bahrain. The
Participant acknowledges and agrees that he or she is permitted to sell shares
of Common Stock acquired under the Plan through the designated broker appointed
under the Plan, if any, provided that the sale of such shares takes place
outside of Bahrain through the facilities of a stock exchange on which the
shares of Common Stock are listed (i.e., the Nasdaq Global Select Market).
BELGIUM
NOTIFICATIONS
Foreign Asset/Account Reporting Information. The Participant is required to
report any securities (e.g., shares of Common Stock acquired under the Plan) or
bank accounts established outside of Belgium on his or her annual tax return. In
a separate report, Belgium residents are also required to provide the National
Bank of Belgium with the account details of any such foreign accounts (including
the account number, bank name and country in which any such account was opened).
This report, as well as additional information on how to complete it, can be
found on the website of the National Bank of Belgium, www.nbb.be, under
Kredietcentrales / Centrales des crédits caption. The Participant should consult
a personal tax advisor with respect to the applicable reporting obligations.
Stock Exchange Tax. A stock exchange tax applies to transactions executed by a
Belgian resident through a non-Belgian financial intermediary, such as a U.S.
broker. The stock exchange tax may apply to transactions under the Plan, such as
the sale of shares of Common Stock. The Participant should consult his or her
personal tax advisor for details regarding the Participant’s obligations with
respect to the stock exchange tax.
BRAZIL
TERMS AND CONDITIONS
Compliance with Law. By participating in the Plan and receiving the LTI Grant,
the Participant acknowledges that he or she agrees to comply with applicable
Brazilian laws and pay any and all applicable Tax-Related Items associated with
the vesting of the LTI Grant and the payout or sale of any shares of Common
Stock acquired under the Plan.
Labor Law Acknowledgment. The Participant agrees, for all legal purposes, (i)
the benefits provided under the Agreement and the Plan are the result of
commercial transactions unrelated to the Participant’s


18



--------------------------------------------------------------------------------




employment; (ii) the Agreement and the Plan are not a part of the terms and
conditions of the Participant’s employment; and (iii) the income from the shares
of Common Stock associated with the vesting of the LTI Grant, if any, is not
part of the Participant’s remuneration from employment.
NOTIFICATIONS
Exchange Control Information. Individuals who are resident or domiciled in
Brazil are generally required to submit an annual declaration of assets and
rights held outside Brazil to the Central Bank of Brazil if the aggregate value
of such assets and rights is equal to or greater than US$100,000. Assets and
rights to be included in this annual declaration include shares of Common Stock
acquired under the Plan.
Tax on Financial Transaction (IOF). Repatriation of funds (e.g., sale proceeds
from the sale of shares of Common Stock and/or dividends) into Brazil and the
conversion of USD into BRL associated with such fund transfers may be subject to
the Tax on Financial Transactions. It is the Participant’s responsibility to
comply with any applicable Tax on Financial Transactions arising from his or her
participation in the Plan. The Participant should consult with his or her
personal tax advisor for additional details.
BULGARIA
NOTIFICATIONS
Exchange Control Information. If the Participant receives a payment related to
the Plan in Bulgaria in excess of BGN 100,000 (or its equivalent in another
currency, e.g., U.S. dollars), the Participant is required to submit a form with
information regarding the source of the income to the bank receiving such
payment (for statistical purposes) upon transfer or within 30 days of receipt.
In addition, the Participant will be required to file statistical forms with the
Bulgarian national bank annually regarding his or her receivables in bank
accounts abroad as well as securities held abroad (e.g., shares of Common Stock
acquired under the Plan) if the total sum of all such receivables and securities
equals or exceeds BGN50,000 as of the previous calendar year end. The reports
are due by March 31.
The Participant should contact his or her bank in Bulgaria for additional
information regarding these requirements.
CANADA
TERMS AND CONDITIONS
Form of Payment. LTI Grants to employees resident in Canada shall be paid in
shares of Common Stock only.
Termination of Employment. The following provision supplements paragraph 3(b) of
the Agreement:
The Participant’s employment with the Mondelēz Group shall be deemed to be
terminated and vesting for the LTI Grant will terminate effective as of the date
that is the earliest of: (1) the date the Participant’s employment with the
Mondelēz Group is terminated, (2) the date the Participant receives notice of
termination of employment from the Mondelēz Group, or (3) the date the
Participant is no longer actively employed or rendering services to the Mondelēz
Group; regardless of the reason for such termination and whether or not later
found to be invalid or in breach of any applicable law, including Canadian
provincial employment law (including but not limited to statutory law,
regulatory law and/or common law) or the terms of the Participant’s employment
or service agreement, if any. The Committee shall have the


19



--------------------------------------------------------------------------------




exclusive discretion to determine when the Participant is no longer actively
employed or providing services and the termination date for purposes of the
Agreement.
The following provisions apply for Participants resident in Quebec:
Data Privacy Notice and Consent. The following provision supplements paragraph
10 of the Agreement:
The Participant hereby authorizes the Company and the Company’s representatives
to discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the Plan.
The Participant further authorizes the Mondelēz Group and the administrator of
the Plan to disclose and discuss the Plan with their advisors. The Participant
further authorizes the Mondelēz Group to record such information and to keep
such information in his or her employee file.
Language Consent. The parties acknowledge that it is their express wish that the
Agreement, including this Appendix A, as well as all documents, notices and
legal proceedings entered into, given or instituted pursuant hereto or relating
directly or indirectly hereto, be drawn up in English.
Consentement relatif à la langue utilisée. Les parties reconnaissent avoir exigé
la rédaction en anglais de cette convention, ainsi que de tous documents, avis
et procédures judiciaires, exécutés, donnés ou intentés en vertu de, ou liés
directement ou indirectement à, la présente convention.
NOTIFICATIONS
Securities Law Information. The Participant is permitted to sell shares of
Common Stock acquired under the Plan through the designated broker appointed
under the Plan, if any, provided that the sale of such shares takes place
outside Canada through the facilities of a stock exchange on which the shares of
Common Stock are listed (i.e., the Nasdaq Global Select Market).
Foreign Asset/Account Reporting Information. The Participant is required to
report any specified foreign property annually on Form T1135 (Foreign Income
Verification Statement) if the total cost of the Participant’s specified foreign
property exceeds C$100,000 at any time during the year. The form must be filed
by April 30th of the following year. Specified foreign property includes shares
of Common Stock acquired under the Plan and may include the LTI Grant. The LTI
Grant must be reported--generally at a nil cost--if the $100,000 cost threshold
is exceeded because of other specified foreign property the Participant holds.
If shares of Common Stock are acquired, their cost generally is the adjusted
cost base (“ACB”) of the shares of Common Stock. The ACB would normally equal
the fair market value of the shares of Common Stock at vesting for the LTI
Grant, but if the Participant owns other shares of Common Stock, this ACB may
have to be averaged with the ACB of the other shares of Common Stock. It is the
Participant’s responsibility to comply with applicable reporting obligations.
CHILE
NOTIFICATIONS
Securities Law Information. The LTI Grant constitutes a private offering of
securities in Chile effective as of the Grant Date. The LTI Grant is made
subject to general ruling N° 336 of the Chilean Superintendence of Securities
and Insurance (“SVS”). The offer refers to securities not registered at the
securities registry or at the foreign securities registry of the SVS, and,
therefore, such securities are not subject to oversight of the SVS. Given that
the LTI Grant is not registered in Chile, the Company is not required to provide
public information about the LTI Grant or the shares of Common Stock in Chile.
Unless the LTI Grant and/or the shares of Common Stock are registered with the
SVS, a public offering of such securities cannot be made in Chile.


20



--------------------------------------------------------------------------------




Este Premio LTIP (en Inglés, “LTI Grant”) constituye una oferta privada de
valores en Chile y se inicia en la Fecha de la Concesión. Este Premio LTIP se
acoge a las disposiciones de la Norma de Carácter General N° 336 de la
Superintendencia de Valores y Seguros de Chile (“SVS”). Esta oferta versa sobre
valores no inscritos en el Registro de Valores o en el Registro de Valores
Extranjeros que lleva la SVS, por lo que tales valores no están sujetos a la
fiscalización de ésta. Por tratarse el Premio LTIP de valores no registrados en
Chile, no existe obligación por parte de la Compañía de entregar en Chile
información pública respecto del Premio LTIP o sus Acciones. Estos valores no
podrán ser objeto de oferta pública en Chile mientras no sean inscritos en el
Registro de Valores correspondiente.
Exchange Control Information. The Participant is not required to repatriate any
funds he or she receives with respect to the LTI Award Payout and/or the shares
of Common Stock (e.g., proceeds from the sale of shares of Common Stock or
dividends received) to Chile. However, if the Participant decides to repatriate
such funds, he or she must do so through the Formal Exchange Market (i.e., a
commercial bank or registered foreign exchange office) if the amount of the
funds repatriated exceeds US$10,000. Further, if the value of the aggregate
investments held by the Participant outside of Chile exceeds US$5,000,000 (e.g.,
shares of Common Stock and cash proceeds acquired under the Plan), the
Participant must report the investments annually to the Central Bank using Annex
3.1 of Chapter XII of the Foreign Exchange Regulations.
Exchange control requirements are subject to change. The Participant should
consult with his or her personal legal advisor regarding any exchange control
obligations that may apply in connection with the LTI Award Payout.
Foreign Asset / Account Reporting Information. If the Participant holds shares
of Common Stock acquired under the Plan outside Chile, the Participant may be
required to inform the Chilean Internal Revenue Service (the “CIRS”) of the
details of the Participant’s investment in the shares of Common Stock. Further,
if the Participant wishes to receive credit against the Participant’s Chilean
income taxes for any taxes paid abroad, the Participant e must report the
payment of taxes abroad to the CIRS. In either case, the Participant must file
Tax Form 1929 by June 30 each year, which should be submitted electronically
through the CIRS website: www.sii.cl.
CHINA
TERMS AND CONDITIONS
The following provisions apply to Participants who are People’s Republic of
China nationals working in China, as well as to any individuals who are
otherwise subject to applicable exchange controls, as determined by the Company:
Time and Form of Payment. Due to legal restrictions in China, the LTI Award
Payout may be made to the Participant in cash, rather than shares of Common
Stock as stated in paragraph 4(a) of the Agreement. If shares of Common Stock
are issued upon payment of the LTI Grant, in the Company’s sole discretion, the
shares may be required to be immediately sold. Thus, as a condition of the LTI
Grant, the Participant agrees to the immediate sale of any shares of Common
Stock issued to Participant upon payment and settlement of the LTI Grant. The
Participant further agrees that the Company is authorized to instruct its
designated broker to assist with any mandatory sale of such shares of Common
Stock (on the Participant’s behalf pursuant to this authorization) and the
Participant expressly authorizes the Company’s designated broker to complete the
sale of such shares. Upon any such sale of the shares, the proceeds, less any
Tax-Related Items and broker’s fees or commissions, will be remitted to the
Participant in accordance with any applicable exchange control laws and
regulations.


21



--------------------------------------------------------------------------------




In the event that the Participant is not required to sell shares of Common Stock
immediately upon payment of the LTI Grant, any shares of Common Stock issued to
the Participant must be maintained in an account with UBS Financial Services,
Inc. or such other broker as may be designated by the Company until the shares
of Common Stock are sold through that broker. In addition, the Participant
acknowledges and agrees that he or she must sell any shares of Common Stock
issued as soon as practicable following the termination of the Participant’s
employment or other service relationship with the Mondelēz Group and in no event
later than six (6) months following the termination of the Participant’s
employment or other service relationship with the Mondelēz Group, or within any
other such time frame the Company determines to be necessary or advisable to
comply with local requirements.
Exchange Control Restrictions. The Participant understands and agrees that, due
to exchange control laws in China, he or she will be required to immediately
repatriate to China the cash proceeds from the sale of shares of Common Stock
acquired under the LTI Grant. The Participant further understands that, under
local law, such repatriation of the cash proceeds will be effected through a
special exchange control account established by a member of the Mondelēz Group
and the Participant hereby consents and agrees that any cash proceeds received
in connection with the Plan will be transferred to such special account prior to
being delivered to him or her. The proceeds may be paid in U.S. dollars or local
currency at the Company’s discretion. If the proceeds are paid in U.S. dollars,
the Participant acknowledges that he or she will be required to set up a U.S.
dollar bank account in China so that the proceeds may be delivered to this
account. If the proceeds are converted to local currency, the Participant
acknowledges that the Mondelēz Group is under no obligation to secure any
currency conversion rate, and may face delays in converting the proceeds to
local currency due to exchange control restrictions in China. The Participant
agrees to bear any currency fluctuation risk between the date the shares of
Common Stock acquired from the LTI Grant are sold and the time that (i) the
Tax-Related Items are converted to local currency and remitted to the tax
authorities and (ii) net proceeds are converted to local currency and
distributed to the Participant. The Participant acknowledges that the Mondelēz
Group will not be held liable for any delay in delivering the proceeds to the
Participant. The Participant agrees to sign any agreements, forms and/or
consents that may be requested by the Company or the Company’s designated broker
to effectuate any of the remittances, transfers, conversions or other processes
affecting the proceeds.
The Participant further agrees to comply with any other requirements that may be
imposed by the Company in the future in order to facilitate compliance with
exchange control requirements in China. For shares issued under the Plan, these
additional requirements may include, but are not limited to, a requirement to
maintain any shares of Common Stock acquired under the Plan in an account with a
Company-designated broker and/or to sell any shares of Common Stock that the
Participant receives immediately upon issuance (as described above) or upon
termination of the Participant’s service with the Mondelēz Group.
Foreign Asset/Account Reporting Information. Chinese residents may be required
to report to the SAFE all details of their foreign financial assets and
liabilities, as well as details of any economic transactions conducted with
non-Chinese residents, including the Company.
COLOMBIA
TERMS AND CONDITIONS
Labor Law Acknowledgement. The Participant acknowledges that pursuant to Article
128 of the Colombian Labor Code, the Plan and related benefits do not constitute
a component of the Participant’s “salary” for any legal purpose. Therefore, they
will not be included and/or considered for purposes of calculating any and all
labor benefits, such as legal/fringe benefits, vacations, indemnities, payroll
taxes, social insurance contributions and/or any other labor-related amount
which may be payable.


22



--------------------------------------------------------------------------------




NOTIFICATIONS
Securities Law Information. The shares of Common Stock are not and will not be
registered in the Colombian registry of publicly traded securities (Registro
Nacional de Valores y Emisores) and therefore the shares of Common Stock may not
be offered to the public in Colombia. Nothing in this document should be
construed as the making of a public offer of securities in Colombia.
Exchange Control Information. Investments in assets located outside Colombia
(including shares of the Company’s Common Stock) are subject to registration
with the Central Bank (Banco de la República) if the aggregate value of the
investments is US$500,000 or more (as of December 31 of the applicable calendar
year).
Further, when the Participant sells or otherwise disposes of the shares of
Common Stock (or other investments) held abroad, the Participant may choose to
keep the resulting sums abroad or to repatriate them to Colombia. If the
Participant chooses to repatriate funds to Colombia, the Participant must file
Form No. 5 with Banco de la República upon conversion of funds into local
currency. The Participant should consult with his or her personal legal advisor
to ensure compliance with the applicable requirements.
Foreign Asset/Account Reporting Information. The Participant must file an annual
informative return with the Colombian Tax Office detailing any assets (e.g.
shares of Common Stock) held abroad. If the individual value of any of these
assets exceeds a certain threshold, the Participant must describe each asset and
indicate the jurisdiction in which it is located, its nature and its value.
COSTA RICA
There are no country specific provisions.
CZECH REPUBLIC
TERMS AND CONDITIONS
Retirement. The following provision replaces paragraph 1(j) of the Agreement:
Retirement. “Retirement” means, unless otherwise determined by the Committee in
its sole discretion, retirement from active employment under a pension plan of
the Mondelēz Group, an employment contract with any member of the Mondelēz
Group, or a local labor contract, on or after the date specified as normal
retirement age in the pension plan or employment contract, if any, under which
the Participant is at that time accruing pension benefits for his or her current
service (or, in the absence of a specified normal retirement age, the age at
which pension benefits under such plan or contract become payable without
reduction for early commencement and without any requirement of a particular
period of prior service).
NOTIFICATIONS
Exchange Control Information. The Czech National bank may require the
Participant to fulfill certain notification duties in relation to the
acquisition of Common Stock and the opening and maintenance of a foreign
account. However, because exchange control regulations change frequently and
without notice, the Participant should consult his or her personal legal advisor
prior to the LTI Award Payout, sale of Common Stock and before opening any
foreign accounts in connection with the Plan to ensure compliance with current
regulations. It is the Participant’s responsibility to comply with any
applicable Czech exchange control laws.


23



--------------------------------------------------------------------------------




DENMARK
TERMS AND CONDITIONS
Stock Option Act. The Participant acknowledges that he or she has received an
Employer Statement in Danish, which sets forth the additional terms of the LTI
Grant to the extent that the Danish Stock Option Act applies.
NOTIFICATIONS
Exchange Control Information. If the Participant establishes an account holding
shares or an account holding cash outside Denmark, he or she must report the
account to the Danish Tax Administration. The form which should be used in this
respect can be obtained from a local bank. (These obligations are separate from
and in addition to the obligations described below.)
Securities/Foreign Asset/Account Reporting Information. If the Participant holds
shares of Common Stock acquired under the Plan in a brokerage account with a
broker or bank outside Denmark, he or she is required to inform the Danish Tax
Administration about the account. For this purpose, the Participant must file a
Form V (Erklaering V) with the Danish Tax Administration. The Participant must
sign and the broker or bank may sign the Form V. By signing the Form V, the
broker or bank undertakes an obligation, without further request each year and
not later than on February 1 of the year following the calendar year to which
the information relates, to forward information to the Danish Tax Administration
concerning the shares of Common Stock in the account. In the event that the
applicable broker or bank with which the account is held does not wish to, or,
pursuant to the laws of the country in question, is not allowed to assume such
obligation to report, the Participant acknowledges that he or she is solely
responsible for providing certain details regarding the foreign brokerage
account and shares of Common Stock deposited therein to the Danish Tax
Administration as part of his or her annual income tax return. By signing the
Form V, the Participant authorizes the Danish Tax Administration to examine the
account.
In addition, if the Participant opens a brokerage account (or a deposit account
with a U.S. bank) for the purpose of holding cash outside Denmark, he or she is
also required to inform the Danish Tax Administration about this account. To do
so, the Participant must file a Form K (Erklaering K) with the Danish Tax
Administration. The Form K must be signed both by the Participant and by the
applicable broker or bank where the account is held, unless an exemption from
the broker/bank signature requirement is granted by the Danish Tax
Administration. It is possible to seek the exemption on the Form K, which the
Participant can do at the time he or she submits the Form K. By signing the Form
K, the broker or bank undertakes an obligation, without further request each
year and not later than on February 1 of the year following the calendar year to
which the information relates, to forward information to the Danish Tax
Administration concerning the content of the deposit account. In the event that
the applicable financial institution (broker or bank) with which the account is
held, does not wish to, or, pursuant to the laws of the country in question, is
not allowed to assume such obligation to report, the Participant acknowledges
that he or she is solely responsible for providing certain details regarding the
foreign brokerage or bank account to the Danish Tax Administration as part of
the Participant’s annual income tax return. By signing the Form K, the
Participant authorizes the Danish Tax Administration to examine the account.
ECUADOR
There are no country specific provisions.
EGYPT


24



--------------------------------------------------------------------------------




NOTIFICATIONS
Exchange Control Information. If the Participant transfers funds into or out of
Egypt in connection with the LTI Award Payout, the Participant is required to
transfer the funds through a registered bank in Egypt.
FINLAND
There are no country specific provisions.
FRANCE
TERMS AND CONDITIONS
Consent to Receive Information in English. By participating in the Plan and
receiving the LTI Grant, the Participant confirms having read and understood the
Plan and Agreement, including all terms and conditions included therein, which
were provided in the English language. The Participant accepts the terms of
those documents accordingly.
En acceptant cette LTIP recompense, le Participant confirme avoir lu et compris
le Plan et le Contrat y relatif, incluant tous leurs termes et conditions, qui
ont été transmis en langue anglaise. Le Participant accepte les dispositions de
ces documents en connaissance de cause.
NOTIFICATIONS
Foreign Asset/Account Reporting Information. If the Participant holds shares of
Common Stock outside France or maintains a foreign bank account, he or she is
required to report such to the French tax authorities when filing his or her
annual tax return, including any accounts that were closed during the year.
Failure to comply could trigger significant penalties. Further, French residents
with foreign account balances exceeding €1,000,000 may have additional monthly
reporting obligations.
GERMANY
TERMS AND CONDITIONS
Retirement. The following provision replaces paragraph 1(j) of the Agreement:
Retirement. “Retirement” means, unless otherwise determined by the Committee in
its sole discretion, retirement from active employment under a pension plan of
the Mondelēz Group, an employment contract with any member of the Mondelēz
Group, or a local labor contract, on or after the date specified as normal
retirement age in the pension plan or employment contract, if any, under which
the Participant is at that time accruing pension benefits for his or her current
service (or, in the absence of a specified normal retirement age, the age at
which pension benefits under such plan or contract become payable without
reduction for early commencement and without any requirement of a particular
period of prior service).
NOTIFICATIONS
Exchange Control Information. Cross-border payments in excess of €12,500 must be
reported monthly to the German Federal Bank. In case of payments in connection
with securities (including proceeds realized upon the sale of shares of Common
Stock), the report must be made by the 5th day of the month following the month
in which the payment was received. The report must be filed electronically. The
form of report (“Allgemeine Meldeportal Statistik”) can be accessed via the
Bundesbank’s website (www.bundesbank.de) and is available in both German and
English. The Participant is responsible for satisfying the reporting obligation.


25



--------------------------------------------------------------------------------




GHANA
NOTIFICATIONS
Exchange Control Information. Foreign exchange transfers out of Ghana are
limited to US$10,000 annually. The Participant should consult his or her legal
advisor to ensure compliance with current regulations. It is the Participant’s
responsibility to comply with Ghana exchange control laws.
GREECE
There are no country specific provisions.
HONDURAS
There are no country specific provisions.
HONG KONG
TERMS AND CONDITIONS
Securities Law Information. Warning: The contents of this document have not been
reviewed by any regulatory authority in Hong Kong. The Participant is advised to
exercise caution in relation to the offer. If the Participant is in any doubt
about any of the contents of the Agreement, including this Appendix, or the
Plan, the Participant should obtain independent professional advice. The LTI
Grant and any shares of Common Stock issued pursuant to the grant do not
constitute a public offering of securities under Hong Kong law and are available
only to Participants of the Mondelēz Group. The Agreement, including this
Appendix, the Plan and other incidental communication materials have not been
prepared in accordance with and are not intended to constitute a “prospectus”
for a public offering of securities under the applicable securities legislation
in Hong Kong. The LTI Grant and any related documentation are intended only for
the personal use of each eligible employee of the Mondelēz Group and may not be
distributed to any other person.
Form of Settlement. The LTI Grant granted to employees resident in Hong Kong
shall be paid in shares of Common Stock only.
Sale of Shares. Shares of Common Stock received under the Plan are accepted as a
personal investment. In the event the LTI Grant vests and shares of Common Stock
are issued to the Participant within six months of the Grant Date, the
Participant agrees that he or she will not dispose of the shares of Common Stock
acquired prior to the six-month anniversary of the Grant Date.
HUNGARY
There are no country specific provisions.
INDIA
NOTIFICATIONS
Exchange Control Restrictions. If the LTI Grant vests and shares of Common Stock
are issued to the Participant, the Participant must repatriate and convert into
local currency any cash dividends paid on shares of Common Stock within
one-hundred eighty (180) days and all proceeds received from the sale of shares
of Common Stock to India within ninety (90) days of receipt, or within such
other period of time as may be required under applicable regulations. The
Participant must maintain the foreign inward


26



--------------------------------------------------------------------------------




remittance certificate received from the bank where the foreign currency is
deposited in the event that the Reserve Bank of India or the Employer requests
proof of repatriation. It is the Participant’s responsibility to comply with
applicable exchange control laws in India.
Foreign Asset/Account Reporting Information. The Participant is required to
declare foreign bank accounts and any foreign financial assets (including shares
of Common Stock held outside India) in his or her annual tax return. It is the
Participant’s responsibility to comply with this reporting obligation and the
Participant should consult with his or her personal tax advisor in this regard.
INDONESIA
TERMS AND CONDITIONS
Language Consent and Notification. A translation of the documents relating to
this grant into Bahasa Indonesia can be provided to the Participant upon request
to Tyas Nugroho, HR Solutions Team Lead, at tnugroho@mdlz.com. By accepting the
grant, the Participant (i) confirms having read and understood the documents
relating to this grant (i.e., the Plan and the Agreement) which were provided in
the English language, (ii) accepts the terms of those documents accordingly, and
(iii) agrees not to challenge the validity of this document based on Law No. 24
of 2009 on National Flag, Language, Coat of Arms and National Anthem or the
implementing Presidential Regulation (when issued).
Language Consent and Notification. Terjemahan dari dokumen-dokumen terkait
dengan pemberian ini ke Bahasa Indonesia dapat disediakan untuk anda berdasarkan
permintaan kepada Tyas Nugroho, HR Solutions Team Lead, at tnugroho@mdlz.com.
Dengan menerima hibah, anda (i) anda mengkonfirmasi bahwa anda telah membaca dan
mengerti isi dokumen yang terkait dengan pemberian ini yang disediakan untuk
anda dalam bahasa Inggris, (ii) Anda menerima syarat dari dokumen-dokumen
tersebut, dan (iii) anda setuju bahwa anda tidak akan mengajukan keberatan atas
keberlakuan dokumen ini berdasarkan Undang-Undang No. 24 tahun 2009 tentang
Bendera, Bahasa dan Lambang Negara serta Lagu Kebangsaan atau Peraturan Presiden
pelaksana (ketika diterbitkan).
NOTIFICATIONS
Exchange Control Information. Indonesian residents must provide the Indonesian
central bank, Bank of Indonesia, with information on foreign exchange activities
via a monthly report submitted online through the Bank of Indonesia’s website.
The report is due no later than the fifteenth day of the following month in
which the foreign exchange activities occurred or within such other timeframe
specified by the Bank of Indonesia.
In addition, if the Participant remits funds into or out of Indonesia, the
Indonesian bank through which the transaction is made will submit a report on
the transaction to the Bank of Indonesia for statistical reporting purposes. For
transactions of USD $10,000 or more, a description of the transaction must be
included in the report. Although the bank through which the transaction is made
is required to make the report, the Participant must complete a “Transfer Report
Form.” The Transfer Report Form will be provided to the Participant by the bank
through which the transaction is made.
IRELAND
TERMS AND CONDITIONS
Retirement. The following provision replaces paragraph 1(j) of the Agreement:


27



--------------------------------------------------------------------------------




Retirement. “Retirement” means, unless otherwise determined by the Committee in
its sole discretion, retirement from active employment under a pension plan of
the Mondelēz Group, an employment contract with any member of the Mondelēz
Group, or a local labor contract, on or after the date specified as normal
retirement age in the pension plan or employment contract, if any, under which
the Participant is at that time accruing pension benefits for his or her current
service (or, in the absence of a specified normal retirement age, the age at
which pension benefits under such plan or contract become payable without
reduction for early commencement and without any requirement of a particular
period of prior service).
NOTIFICATIONS
Director Notification Requirement. If the Participant is a director, shadow
director or secretary of an Irish subsidiary or affiliate, the Participant must
notify the Irish subsidiary or affiliate in writing if (1) the Participant
receives or disposes of an interest exceeding 1% of the Company (e.g., LTI Award
Payout, shares of Common Stock, etc.), (2) the Participant becomes aware of an
event giving rise to a notification requirement, or (3) the Participant becomes
a director or secretary if such an interest exists at that time. This
notification requirement also applies with respect to the interests of a spouse
or children under the age of 18 (whose interests will be attributed to the
director, shadow director or secretary).
ITALY
TERMS AND CONDITIONS
Data Privacy Notice. The following provision replaces in its entirety paragraph
10 of the Agreement:
The Participant understands that the Mondelēz Group may hold and process certain
personal information about the Participant, including, but not limited to, the
Participant’s name, home address, email address and telephone number, date of
birth, social insurance (to the extent permitted under Italian law), passport or
other identification number, salary, nationality, job title, any shares of
Common Stock or directorships held in the Mondelēz Group, details of all LTI
Grants or other entitlement to shares of Common Stock granted, awarded,
canceled, exercised, vested, unvested or outstanding in the Participant’s favor,
for the exclusive purpose of implementing, managing and administering the Plan
(“Data”).
The Participant also understands that providing the Company with Data is
necessary for the performance of the Plan and that the Participant’s refusal to
provide such Data would make it impossible for the Company to perform its
contractual obligations and may affect the Participant’s ability to participate
in the Plan. The Controller of personal data processing is Mondelēz
International, Inc., with registered offices at Three Parkway North, Deerfield,
Illinois 60015, United States of America, and, pursuant to Legislative Decree
no. 196/2003, its representative in Italy is, Mondelēz Italia S.r.L. Via
Nizzoli, 3, Milano, Italy 20147.
The Participant understands that Data will not be publicized, but it may be
transferred to banks, other financial institutions or brokers involved in the
management and administration of the Plan. The Participant understands that Data
may also be transferred to the Company’s stock plan service provider, UBS
Financial Services, Inc. or such other administrator that may be engaged by the
Company in the future. The Participant understands that Data may also be
transferred to the Company’s independent registered public accounting firm,
PricewaterhouseCoopers LLP, KPMG LLP or such other public accounting firm that
may be engaged by the Company in the future. The Participant further understands
that the Mondelēz Group will transfer Data among themselves as necessary for the
purpose of implementing, administering and managing the Participant’s
participation in the Plan, and that the Mondelēz Group may further transfer Data
to third parties assisting the Company in the implementation, administration and
management of the Plan, including any requisite


28



--------------------------------------------------------------------------------




transfer of Data to a broker or other third party with whom the Participant may
elect to deposit any shares of Common Stock acquired at vesting of the LTI
Grant. Such recipients may receive, possess, use, retain and transfer Data in
electronic or other form, for the purposes of implementing, administering and
managing the Participant’s participation in the Plan. The Participant
understands that these recipients may be located in or outside the European
Economic Area, such as in the United States or elsewhere. Should the Company
exercise its discretion in suspending all necessary legal obligations connected
with the management and administration of the Plan, it will delete Data as soon
as it has completed all the necessary legal obligations connected with the
management and administration of the Plan.
The Participant understands that Data-processing related to the purposes
specified above shall take place under automated or non-automated conditions,
anonymously when possible, that comply with the purposes for which Data is
collected and with confidentiality and security provisions, as set forth by
applicable laws and regulations, with specific reference to Legislative Decree
no. 196/2003.
The processing activity, including communication, the transfer of Data abroad,
including outside the European Economic Area, as herein specified and pursuant
to applicable laws and regulations, does not require the Participant’s consent
thereto as the processing is necessary to performance of contractual obligations
related to implementation, administration and management of the Plan, which
represents the legal basis for the processing. The Participant understands that,
pursuant to Section 7 of the Legislative Decree no. 196/2003, the Participant
has the right to, including but not limited to, access, delete, update, correct
or terminate, for legitimate reason, the Data processing. The Participant also
understands that they have the right to data portability and to lodge a
complaint with the Italian supervisory authority. Furthermore, the Participant
is aware that Data will not be used for direct marketing purposes. In addition,
Data provided can be reviewed and questions or complaints can be addressed by
contacting the Participant’s local human resources representative.
Plan Document Acknowledgment. In participating in the Plan and receiving the LTI
Grant, the Participant acknowledges that he or she has received a copy of the
Plan and the Agreement and has reviewed the Plan and the Agreement, including
this Appendix A, in their entirety and fully understands and accepts all
provisions of the Plan and the Agreement, including this Appendix A.
The Participant acknowledges that he or she has read and specifically and
expressly approves the following paragraphs of the Agreement: paragraph 3 on
Vesting and Forfeiture; paragraph 4 on Payment; paragraph 5 on Treatment Upon a
Change of Control; paragraph 6 on Restrictions and Covenants; paragraph 8 on
Withholding Taxes; paragraph 9 on the Nature of the Grant; paragraph 11 on
Nontransferability of LTI Grant; paragraph 14 on No Guarantee of Continued
Employment; paragraph 15 on Entire Agreement; Governing Law; paragraph 16 on
Conformity to Securities Laws; paragraph 24 on Language; paragraph 26 on
Electronic Delivery and Acceptance; paragraph 27 on Imposition of Other
Requirements; paragraph 28 on Insider Trading/Market Abuse Laws; paragraph 30 on
Waiver; and the Data Privacy Notice included in this Appendix A.
NOTIFICATIONS
Foreign Asset/Account Reporting Information. Italian residents who, during the
fiscal year, hold investments abroad or foreign financial assets (e.g., cash,
shares of Common Stock, LTI Grants) which may generate income taxable in Italy
are required to report such on their annual tax returns (UNICO Form, RW
Schedule) or on a special form if no tax return is due. The same reporting
obligations apply to Italian residents who, even if they do not directly hold
investments abroad or foreign financial assets (e.g., cash, shares of Common
Stock, LTI Grants), are beneficial owners of the investment pursuant to Italian
money laundering provisions.


29



--------------------------------------------------------------------------------




Foreign Financial Assets Tax. The fair market value of any shares of Common
Stock held outside Italy is subject to a foreign assets tax. The fair market
value is considered to be the value of the shares of Common Stock on the Nasdaq
Global Select Market on December 31 of each year or on the last day the
Participant held the shares (in such case, or when the shares of Common Stock
are acquired during the course of the year, the tax is levied in proportion to
the actual days of holding over the calendar year). The Participant should
consult with his or her personal tax advisor about the foreign financial assets
tax.
JAPAN
NOTIFICATIONS
Foreign Asset/Account Reporting Information. The Participant will be required to
report details of any assets held outside Japan as of December 31st (including
any shares of Common Stock acquired under the Plan) to the extent such assets
have a total net fair market value exceeding ¥50,000,000. Such report will be
due by March 15th each year. The Participant should consult with his or her
personal tax advisor as to whether the reporting obligation applies to the
Participant and whether the Participant will be required to include details of
any outstanding LTI Grant, shares of Common Stock or cash held by the
Participant in the report.
KENYA
Tax Registration Notification. Under Tax Procedure Act, 2015, the Participant is
required to complete and submit a tax registration application to the
Commissioner of Income Tax within 30 days of the LTI Award Payout. The
registration should be completed through the online portal “I TAX” and is a
one-time only registration. The Participant is solely responsible for ensuring
compliance with all registration requirements in Kenya.
LEBANON
Securities Law Information. The Plan does not constitute the marketing or
offering of securities in Lebanon pursuant to Law No. 161 (2011), the Capital
Markets Law. Offerings under the Plan are being made only to eligible employees
of the Mondelēz Group.
LITHUANIA
There are no country specific provisions.
MALAYSIA
TERMS AND CONDITIONS
Data Privacy Notice. The following provision replaces paragraph 10 of the
Agreement:


30



--------------------------------------------------------------------------------




The Participant explicitly and unambiguously consents to the collection, use and
transfer, in electronic or other form, of the Participant’s personal data as
described in this Agreement and any other LTI Grant materials (“Data”) by and
among, as applicable, the Employer and the Mondelçz Group for the exclusive
purpose of implementing, administering and managing the Participant’s
participation in the Plan. The Data is supplied by the Employer and also by the
Participant through information collected in connection with the Agreement and
the Plan.
The Participant understands that the Company and the Employer may hold certain
personal information about the Participant, including, but not limited to, the
Participant’s name, home address, email address and telephone number, date of
birth, social insurance number, passport or other identification number, salary,
nationality, job title, any shares of stock or directorships held in the
Company, details of all LTI Grants or any other entitlement to shares of stock
awarded, canceled, exercised, vested, unvested or outstanding in the
Participant’s favor, for the exclusive purpose of implementing, administering
and managing the Plan.
The Participant understands that Data will be transferred to UBS Financial
Services, Inc. (“UBS”), or such other stock plan service provider as may be
selected by the Company in the future, which is assisting the Company with the
implementation, administration and management of the Plan. The Participant
understands that Data may also be transferred to the Company’s independent
registered public accounting firm, PricewaterhouseCoopers LLP, or such other
public accounting firm that may be engaged by the Company in the future.


Peserta dengan ini secara eksplisit dan tanpa sebarang keraguan mengizinkan
pengumpulan, penggunaan dan pemindahan, dalam bentuk elektronik atau lain-lain,
data peribadi Peserta seperti yang diterangkan dalam Perjanjian ini serta
mana-mana bahan-bahan Geran LTI (“Data”) oleh dan di antara, seperti mana yang
terpakai, Majikan serta Kumpulan Mondelez untuk tujuan ekslusif bagi
melaksanakan, mentadbir dan menguruskan penyertaan Peserta dalam Pelan. Data
telah dibekalkan oleh pihak Majikan dan juga oleh Peserta melalui informasi yang
telah dikumpul berkaitan dengan Perjanjian dan Pelan.
Peserta memahami bahawa Syarikat dan Majikan mungkin memegang maklumat peribadi
tertentu tentang Peserta, termasuk, tetapi tidak terhad kepada, nama Peserta,
alamat rumah dan nombor telefon, almat emal, tarikh lahir, insurans sosial,
nombor pasport atau pengenalan lain, gaji, kewarganegaraan, jawatan, apa-apa
syer dalam Saham atau jawatan pengarah yang dipegang dalam Syarikat, maklumat
berkaitan semua Geran LTI atau apa-apa kelayakan lain untuk syer dalam saham
yang dianugerahkan, dibatalkan, dilaksanakan, terletak hak, tidak diletak hak
ataupun yang belum dijelaskan bagi faedah Peserta, untuk tujuan eksklusif bagi
melaksanakan, mentadbir dan menguruskan Pelan tersebut.
Peserta memahami bahawa Data tersebut akan dipindahkan ke UBS Financial
Services, Inc. (“UBS”) atau pembekal perkhidmatan pelan saham lain yang mungkin
dipilih oleh Syarikat pada masa hadapan, yang membantu Syarikat melaksanakan,
mentadbir dan menguruskan Pelan tersebut. Peserta memahami bahawa Data juga
mungkin dipindahkan kepada firma akauntansi awam berdaftar bebas Syarikat,
PricewaterhouseCoopers LLP, atau firma akauntansi awam lain yang mungkin
digunakan oleh Syarikat pada masa hadapan.





31



--------------------------------------------------------------------------------




The Participant understands that the recipients of the Data may be located in
the United States or elsewhere, and that the recipients’ country (e.g., the
United States) may have different data privacy laws and protections than the
Participant’s country. The Participant understands that the Participant may
request a list with the names and addresses of any potential recipients of the
Data by contacting the Participant’s local human resources representative at
Mondelez Sales Sdn Bhd, Level 9, 1 First Avenue, 2A, Dataran Bandar Utama,
Bandar Utama Damasara, 47800 Petaling Jaya, Selangor, Malaysia. The Participant
authorizes the Company, UBS and any other possible recipients which may assist
the Company (presently or in the future) with implementing, administering and
managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing the Participant’s participation in the Plan. The Participant
understands that Data will be held only as long as is necessary to implement,
administer and manage the Participant’s participation in the Plan. The
Participant understands that the Participant may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing the Participant’s local human
resources representative. Further, the Participant understands that he or she is
providing the consents herein on a purely voluntary basis. If the Participant
does not consent, or if the Participant later seeks to revoke his or her
consent, his or her employment status or service and career with the Employer
will not be adversely affected; the only consequence of refusing or withdrawing
the Participant’s consent is that the Company would not be able to grant the
Participant LTI Grants or other equity awards or administer or maintain such
awards. The Participant also understands that the Company has no obligation to
substitute other forms of awards or compensation in lieu of the LTI Grant as a
consequence of the Participant’s refusal or withdrawal of his or her consent.
Therefore, the Participant understands that refusing or withdrawing his or her
consent may affect the Participant’s ability to participate in the Plan. For
more information on the consequences of the Participant’s refusal to consent or
withdrawal of consent, the Participant understands that he or she may contact
his or her local human resources representative.


Peserta turut memahami bahawa penerima Data mungkin berada di Amerika Syarikat
atau negara lain dan negara asal penerima Data (contohnya, Amerika Syarikat)
mungkin mempunyai undang-undang data peribadi serta perlindungan yang berbeza
daripada negara asal Peserta. Peserta memahami bahawa Peserta boleh meminta satu
senarai yang mengandungi nama dan alamat penerima-penerima Data yang berpotensi
dengan menghubungi wakil sumber manusia tempatan Peserta di Mondelez Sales Sdn
Bhd, Level 9, 1 First Avenue, 2A, Dataran Bandar Utama, Bandar Utama Damasara,
47800 Petaling Jaya, Selangor, Malaysia.
Pesertadengan ini membenarkan Syarikat, UBS dan mana-mana pihak yang mungkin
menerima Data yang mungkin membantu pihak Syarikat (sekarang atau pada masa
hadapan) dengan melaksanakan, mentadbir dan menguruskan Pelan untuk menerima,
mempunya, mengguna, menyimpan serta memindah Data tersebut, dalam bentuk
elektronik atau lain-lain, bagi tujuan tunggal untuk melaksana, mentadbir dan
mengurus penyertaan Peserta dalam Pelan. Peserta memahami bahawa Data hanya akan
disimpan untuk tempoh yang diperlukan untuk melaksana, mentadbir, dan mengurus
penyertaan Peserta dalam Pelan. Peserta memahami bahawa Peserta boleh, pada
bila-bila masa, melihat Data, meminta maklumat tambahan mengenai penyimpanan dan
pemprosesan Data, meminta bahawa pindaan-pindaan dilaksanakan ke atas Data atau
menolak atau menarik balik persetujuan dalam ini, dalam mana-mana kes tanpa
sebarang kos, dengan menghubungi secara bertulis wakil sumber manusia
tempatannya. Selanjutnya, Peserta memahami bahawa Peserta memberikan persetujuan
di sini secara sukarela. Jikalau, Peserta tidak bersetuju, atau sekiranaya
Peserta kemudiannya membatalkan persetujuannya, status Pesertaan atau
perkhidmatan dan kerjaya Peserta dengan Majikan tidak akan terjejas;
satu-satunya akibat jika Peserta tidak bersetuju atau menarik balik persetujuan
Peserta adalah bahawa Syarikat tidak akan dapat memberikan kepada Peserta opsyen
atau anugerah-anugerah ekuiti yang lain atau mentadbir atau mengekalkan anugerah
tersebut. Peserta turut memahami bahawa pihak Syarikat tidak mempunyai sebarang
kewajiban untuk menggantikan bentuk anugerah yang lain atau memberikan sebarang
bentuk kompensasi sebagai pengganti opsyen disebabkan keengganan atau penarikan
balik persetujuan Peserta. Oleh kerana itu, Peserta memahami bahawa keengganan
atau penarikan balik persetujuan Peserta boleh menjejaskan keupayaan Peserta
untuk mengambil bahagian dalam Pelan. Untuk maklumat lanjut mengenai akibat
keengganan Peserta untuk memberikan keizinan atau penarikan balik keizinan,
Peserta memahami bahawa Peserta boleh menghubungi wakil sumber manusia
tempatannya.





32



--------------------------------------------------------------------------------




NOTIFICATIONS
Director Notification Obligation. If the Participant is a director of the
Company’s Malaysian subsidiary or affiliate, the Participant is subject to
certain notification requirements under the Malaysian Companies Act. Among these
requirements is an obligation to notify the Malaysian subsidiary or affiliate in
writing when the Participant receives or disposes of an interest (e.g., LTI
Grants or shares of Common Stock) in the Company or any related company. Such
notifications must be made within 14 days of receiving or disposing of any
interest in the Company or any related company.
MEXICO
TERMS AND CONDITIONS
Labor Law Policy. In participating in the Plan and receiving this LTI Grant, the
Participant expressly recognizes that Mondelēz International, Inc., with
registered offices at Three Parkway North, Deerfield, Illinois 60015, U.S.A., is
solely responsible for the administration of the Plan and that the Participant’s
participation in the Plan and acquisition of shares of Common Stock do not
constitute an employment relationship between the Participant and Mondelēz
International, Inc. since the Participant is participating in the Plan on a
wholly commercial basis and his or her sole Employer is Servicios Integrales
Mondelez, S. de R.L. de C.V., located at H. Congreso de la Union 5840, Colonia
Tres Estrellas, Mexico City, CP 07820 Mexico. Based on the foregoing, the
Participant expressly recognizes that the Plan and the benefits that he or she
may derive from participating in the Plan do not establish any rights between
the Participant and the Employer, Servicios Integrales Mondelez, S. de R.L. de
C.V., and do not form part of the employment conditions and/or benefits provided
by Servicios Integrales Mondelez, S. de R.L. de C.V., and any modification of
the Plan or its termination shall not constitute a change or impairment of the
terms and conditions of the Participant’s employment.
The Participant further understands that his or her participation in the Plan is
as a result of a unilateral and discretionary decision of Mondelēz
International, Inc.; therefore, Mondelēz International, Inc. reserves the
absolute right to amend and/or discontinue the Participant’s participation at
any time without any liability to the Participant.
Plan Document Acknowledgment. By accepting the LTI Grant, the Participant
acknowledges that he or she has received copies of the Plan, has reviewed the
Plan and the Agreement in their entirety and fully understands and accepts all
provisions of the Plan and the Agreement.
In addition, by accepting the Agreement, the Participant further acknowledges
that he or she has read and specifically and expressly approves the terms and
conditions in paragraph 9 of the Agreement (“Nature of the Grant”), in which the
following is clearly described and established: (i) participation in the Plan
does not constitute an acquired right; (ii) the Plan and participation in the
Plan is offered by the Company on a wholly discretionary basis; (iii)
participation in the Plan is voluntary; and (iv) none of the Company or any
Parent, Subsidiary or Affiliate is responsible for any decrease in the value of
the shares of Common Stock underlying the LTI Grant.
Finally, the Participant hereby declares that he or she does not reserve to him-
or herself any action or right to bring any claim against Mondelēz
International, Inc. for any compensation or damages regarding any provision of
the Plan or the benefits derived under the Plan, and the Participant therefore
grants a full and broad release to Mondelēz International, Inc., its affiliates,
branches, representation offices, its shareholders, officers, agents or legal
representatives with respect to any claim that may arise.
MÉXICO


33



--------------------------------------------------------------------------------




TÉRMINOS Y CONDICIONES
Política Laboral y Reconocimiento/Aceptación. Al participar en el Plan LTI y
recibir el Premio LTIP, el Participante expresamente reconoce que Mondelēz
International, Inc., con domicilio registrado ubicado en Three Parkway North,
Deerfield, Illinois 60015, U.S.A., es la única responsable por la administración
del Plan LTI y que la participación del Participante en el Plan LTI y en su caso
la adquisición de las Acciones no constituye ni podrá constituir en ningún
momento una relación de trabajo entre el Participante y Mondelēz International,
Inc., ya que el Participante participa en el Plan LTI en un marco totalmente
comercial y su único Patrón lo es Servicios Integrales Mondelez, S. de R.L. de
C.V. con domicilio ubicado en H. Congreso de la Unión 5840, Col. Tres Estrellas,
C.P. 07820, Mexico, D.F. Derivado de lo anterior, el Participante expresamente
reconoce que el Plan LTI y los beneficios que pudieran derivar de la
participación en el mismo no establecen derecho alguno entre el Participante y
el Patrón, Servicios Integrales Mondelez, S. de R.L. de C.V. y no forma parte de
las condiciones de trabajo y/o las prestaciones otorgadas por Servicios
Integrales Mondelez, S. de R.L. de C.V. y que cualquier modificación al Plan LTI
o su terminación no constituye un cambio o impedimento de los términos y
condiciones de la relación de trabajo del Participante.
De igual manera, el Participante entiende que su participación en el Plan LTI es
resultado de una decisión unilateral y discrecional de Mondelēz International,
Inc.; por lo tanto, Mondelēz International, Inc. se reserva el absoluto derecho
de modificar y/o terminar la participación del Participante en cualquier
momento, sin responsabilidad alguna frente el Participante.
Reconocimiento del Plan de Documentos. Al aceptar el Premio LTIP, el
Participante reconoce que ha recibido copias del Plan LTI, que ha revisado el
Plan LTI y el Acuerdo en su totalidad y que entiende y acepta completamente
todas las disposiciones contenidas en el Plan LTI y en el Acuerdo.
Adicionalmente, al firmar el Acuerdo, el Participante reconoce que ha leído y
que aprueba específica y expresamente los términos y condiciones contenidos en
el párrafo 9 del Acuerdo ( “La Naturaleza del Otorgamiento”) en el cual se
encuentra claramente descrito y establecido lo siguiente: (i) la participación
en el Plan LTI no constituye un derecho adquirido; (ii) el Plan LTI y la
participación en el mismo es ofrecido por la Compañía de forma completamente
discrecional; (iii) la participación en el Plan LTI es voluntaria; y (iv) ni la
Compañía o cualqiuer Sociedad controlante,Subsidiaria o Filial son responsables
por ninguna disminución en el valor de las Acciones subyacentes del Plan LTI.
Finalmente, el Participante por este medio declara que no se reserve derecho o
acción alguna que ejercitar en contra de Mondelēz International, Inc. por
cualquier compensación o daño en relación con las disposiciones del Plan LTI o
de los beneficios derivados del mismo y por lo tanto, el Participante otorga el
más amplio finiquito que en derecho proceda a Mondelēz International, Inc., sus
afiliadas, subsidiarias, oficinas de representación, sus accionistas,
funcionarios, agentes o representantes legales en relación con cualquier demanda
que pudiera surgir.
MOROCCO
TERMS AND CONDITIONS
LTI Grant Payable Only in Cash. Notwithstanding any discretion in the Plan or
anything to the contrary in the Agreement (including paragraph 4 of the
Agreement), the LTI Grant does not provide any right for the Participant to
receive shares of Common Stock. The LTI Grant made to the Participant in Morocco
shall be paid in cash in an amount equal to the cash equivalent value of the LTI
Award Payout.
NETHERLANDS


34



--------------------------------------------------------------------------------




TERMS AND CONDITIONS
Retirement. The following provision replaces paragraph 1(j) of the Agreement:
Retirement. “Retirement” means, unless otherwise determined by the Committee in
its sole discretion, retirement from active employment under a pension plan of
the Mondelēz Group, an employment contract with any member of the Mondelēz
Group, or a local labor contract, on or after the date specified as normal
retirement age in the pension plan or employment contract, if any, under which
the Participant is at that time accruing pension benefits for his or her current
service (or, in the absence of a specified normal retirement age, the age at
which pension benefits under such plan or contract become payable without
reduction for early commencement and without any requirement of a particular
period of prior service).
NEW ZEALAND
NOTIFICATIONS
Securities Law Information. WARNING: The Participant is being offered an LTI
Grant which allows the Participant to acquire shares of Common Stock in
accordance with the terms of the Plan and the Agreement. The shares of Common
Stock, if issued, give the Participant a stake in the ownership of the Company.
The Participant may receive a return if dividends are paid.
If the Company runs into financial difficulties and is wound up, the Participant
will be paid only after all creditors and holders of preference shares have been
paid. The Participant may lose some or all of his or her investment.
New Zealand law normally requires people who offer financial products to give
information to investors before they invest. This information is designed to
help investors to make an informed decision.
The usual rules do not apply to this offer because it is made under an employee
share purchase scheme. As a result, the Participant may not be given all the
information usually required. The Participant will also have fewer other legal
protections for this investment.
The Participant understands that he or she should ask questions, read all
documents carefully, and seek independent financial advice before participating
in the Plan.
The shares of Common Stock are quoted and approved for trading on the Nasdaq
Global Select Market in the United States of America. This means that, if the
Participant acquires shares of Common Stock under the Plan, the Participant may
be able to sell his or her investment on the Nasdaq if there are interested
buyers. The price will depend on the demand for the shares of Common Stock.
For information on risk factors impacting the Company’s business that may affect
the value of the shares of Common Stock, the Participant should refer to the
risk factors discussion in the Company’s Annual Report on Form 10-K and
Quarterly Reports on Form 10-Q, which are filed with the U.S. Securities and
Exchange Commission and are available online at www.sec.gov, as well as on the
Company’s website at http://ir.mondelezinternational.com/sec.cfm.
NIGERIA
There are no country specific provisions.
NORWAY
There are no country specific provisions.


35



--------------------------------------------------------------------------------




PAKISTAN
NOTIFICATIONS
Exchange Control Information. The Participant is required immediately to
repatriate to Pakistan the proceeds from the sale of any Common Stock acquired
from participation in Plan, including the proceeds from the sale of Common Stock
acquired upon the LTI Award Payout. The proceeds must be converted into local
currency and the receipt of proceeds must be reported to the State Bank of
Pakistan (the “SBP”) by filing a “Proceeds Realization Certificate” issued by
the bank converting the proceeds with the SBP. The repatriated amounts cannot be
credited to a foreign currency account. The Participant should consult his or
her personal advisor prior to repatriation of the sale proceeds to ensure
compliance with applicable exchange control regulations in Pakistan, as such
regulations are subject to frequent change. The Participant is responsible for
ensuring compliance with all exchange control laws in Pakistan.
PERU
TERMS AND CONDITIONS
Labor Law Acknowledgement. The following provision supplements the
acknowledgment contained in paragraph 9 of the Agreement:
By accepting the LTI Grant, the Participant acknowledges, understands and agrees
that the LTI Grant is granted ex gratia to the Participant with the purpose of
rewarding him or her.
NOTIFICATIONS
Securities Law Information. The LTI Grant is considered a private offering in
Peru; therefore, it is not subject to registration. For more information
concerning this offer, please refer to the Plan, the Agreement and any other
grant documents made available to you by the Company. For more information
regarding the Company, please refer to the Company’s most recent annual report
on Form 10-K and quarterly report on Form 10-Q available at www.sec.gov.
PHILIPPINES
NOTIFICATIONS
Securities Law Information. This offering is subject to exemption from the
requirements of securities registration with the Philippines Securities and
Exchange Commission, under Section 10.1 (k) of the Philippine Securities
Regulation Code.
THE SECURITIES BEING OFFERED OR SOLD HAVE NOT BEEN REGISTERED WITH THE
SECURITIES AND EXCHANGE COMMISSION UNDER THE SECURITIES REGULATION CODE. ANY
FURTHER OFFER OR SALE THEREOF IS SUBJECT TO REGISTRATION REQUIREMENTS UNDER THE
CODE UNLESS SUCH OFFER OR SALE QUALIFIES AS AN EXEMPT TRANSACTION.
For further information on risk factors impacting the Company’s business that
may affect the value of the shares of Common Stock, the Participant may refer to
the risk factors discussion in the Company’s Annual Report on Form 10-K and
Quarterly Reports on Form 10-Q, which are filed with the U.S. Securities and
Exchange Commission and are available online at www.sec.gov, as well as on the
Company’s website at http://ir.mondelezinternational.com/sec.cfm. In addition,
the Participant may receive, free of charge, a copy of the Company’s Annual
Report, Quarterly Reports or any other reports, proxy statements or


36



--------------------------------------------------------------------------------




communications distributed to the Company’s stockholders by contacting Office of
the Corporate Secretary, Mondelēz International, Inc., Three Parkway North,
Deerfield, Illinois 60015, U.S.A.
The Participant acknowledges he or she is permitted to dispose or sell shares of
Common Stock acquired under the Plan provided the offer and resale of such
shares takes place outside the Philippines through the facilities of a stock
exchange on which the shares of Common Stock are listed. The shares of Common
Stock are currently listed on the Nasdaq Global Select Market in the United
States of America.
POLAND
NOTIFICATIONS
Exchange Control Information. Polish residents who maintain bank or brokerage
accounts holding cash and foreign securities (including shares of Common Stock)
abroad must report information to the National Bank of Poland on transactions
and balances of the securities deposited in such accounts if the value of such
transactions or balances (calculated individually or together with other assets
or liabilities held abroad) exceeds PLN 7,000,000. If required, the reports are
due on a quarterly basis. Polish residents are also required to transfer funds
through a bank account in Poland if the transferred amount in any single
transaction exceeds a specified threshold (currently €15,000, however, if the
transfer of funds is connected with the business activity an entrepreneur, the
threshold is PLN 15,000). Further, upon the request of a Polish bank, Polish
residents are required to inform the bank about all foreign exchange
transactions performed through such bank. In addition, Polish residents are
required to store documents connected with any foreign exchange transaction for
a period of five years from the date the transaction occurred.
PORTUGAL
TERMS AND CONDITIONS
Language Consent. The Participant hereby expressly declares that he or she has
full knowledge of the English language and has read, understood and fully
accepted and agreed with the terms and conditions established in the Plan and
the Agreement.
Conhecimento da Lingua. O Contratado, pelo presente instrumento, declara
expressamente que tem pleno conhecimento da língua inglesa e que leu,
compreendeu e livremente aceitou e concordou com os termos e condições
estabelecidas no Plano e no Acordo de Atribuição (“Agreement” em inglês).
NOTIFICATIONS
Exchange Control Information. If the Participant acquires shares of Common Stock
under the Plan and does not hold the shares of Common Stock with a Portuguese
financial intermediary, he or she may need to file a report with the Portuguese
Central Bank. If the shares of Common Stock are held by a Portuguese financial
intermediary, it will file the report for the Participant.
PUERTO RICO
There are no country specific provisions.
ROMANIA
NOTIFICATIONS
Exchange Control Information. If the Participant deposits proceeds from the sale
of Common Stock in a bank account in Romania, the Participant may be required to
provide the Romanian bank assisting with the


37



--------------------------------------------------------------------------------




transaction with appropriate documentation explaining the source of the income.
The Participant should consult with a personal legal advisor to determine
whether the Participant will be required to submit such documentation to the
Romanian bank.
RUSSIA
TERMS AND CONDITIONS
U.S. Transaction. The Participant understands that acceptance of the LTI Grant
results in a contract between the Participant and the Company completed in the
United States and that the Agreement is governed by the laws of the Commonwealth
of Virginia, without regard to choice of law principles thereof. Any Common
Stock to be issued upon vesting of the LTI Grant shall be delivered to the
Participant through a brokerage account in the U.S. The Participant may hold the
Common Stock in his or her brokerage account in the U.S.; however, in no event
will Common Stock issued to the Participant under the Plan be delivered to the
Participant in Russia. The Participant is not permitted to sell the Common Stock
directly to other Russian legal entities or individuals.
Settlement of LTI Grant and Sale of Shares. Notwithstanding anything to the
contrary in the Agreement, depending on the development of local regulatory
requirements, the Participant acknowledges that the LTI Grant may be paid to the
Participant in cash rather than shares of Common Stock. If shares of Common
Stock are issued upon vesting of the LTI Grant, in the Company’s sole
discretion, the shares may be required to be immediately sold. The Participant
further agrees that the Company is authorized to instruct its designated broker
to assist with any mandatory sale of such shares of Common Stock (on the
Participant’s behalf pursuant to this authorization) and the Participant
expressly authorizes the Company’s designated broker to complete the sale of
such shares. Upon any such sale of the shares, the proceeds, less any
Tax-Related Items and broker’s fees or commissions, will be remitted to the
Participant in accordance with any applicable exchange control laws and
regulations.
Securities Law Information. The Participant acknowledges that the Agreement, the
LTI Grant, the Plan and all other materials the Participant may receive
regarding participation in the Plan do not constitute advertising or an offering
of securities in Russia. Absent any requirement under local law, the issuance of
securities pursuant to the Plan has not and will not be registered in Russia and
therefore, the securities described in any Plan-related documents may not be
used for offering or public circulation in Russia.
Data Privacy. The following provision supplements paragraph 10 of the Agreement:
The Participant understands and agrees that he or she must complete and return a
Consent to Processing of Personal Data (the “Consent”) form to the Company.
Further, the Participant understands and agrees that if the Participant does not
complete and return a Consent form to the Company, the Company will not be able
make an LTI Grant to the Participant or other grants or administer or maintain
such grants. Finally, the Participant understands that the Company has no
obligation to substitute other forms of grants or compensation in lieu of the
LTI Grant if the Participant fails to complete and return the Consent.
Therefore, the Participant understands that refusing to complete a Consent form
or withdrawing his or her consent may affect the Participant’s ability to
participate in the Plan.
NOTIFICATIONS
Exchange Control Information. Within a reasonably short time after the sale of
shares of Common Stock acquired under the Plan, the cash proceeds must be
initially credited to the Participant through a foreign currency account at an
authorized bank in Russia. After the proceeds are initially received in Russia,
they may be further remitted to foreign banks subject to the following
limitations: (i) the foreign account may be opened only for individuals; (ii)
the foreign account may not be used for business


38



--------------------------------------------------------------------------------




activities; and (iii) the Russian tax authorities must be given notice about the
opening/closing of each foreign account within one month of the account
opening/closing. The Participant is strongly advised to contact his or her
personal advisor before any LTI Grants vest or shares of Common Stock are sold,
as significant penalties may apply in the case of non-compliance with exchange
control requirements, and because such exchange control requirements may change.
As an express statutory exception to this requirement, cash dividends paid on
shares of Common Stock can be paid directly into a foreign bank or brokerage
account opened with a foreign bank located in Organisation for Economic
Cooperation Development (“OECD”) or Financial Action Task Force (“FATF”)
countries without first remitting them to a bank account in Russia.
Additionally, as of January 1, 2018, cash proceeds from the sale of securities
listed on one of the foreign stock exchanges on the list provided for by the
Russian Federal law “On the Securities Market” (such as shares of Common Stock
acquired under the Plan) can also be paid directly to a foreign bank or
brokerage account opened with a bank located in an OECD or FATF country. Other
statutory exceptions may apply and the Participant should consult with his or
her personal legal advisor in this regard.
Labor Law Information. If the Participant continues to hold shares of Common
Stock acquired at vesting of the LTI Grant after an involuntary termination of
employment, the Participant will not be eligible to receive unemployment
benefits in Russia.
Foreign Asset/Account Reporting Information. Russian residents are required to
notify Russian tax authorities within one (1) month of opening, closing or
changing the details of a foreign account. Russian residents also are required
to report (i) the beginning and ending balances in such a foreign bank accounts
each year and (ii) transactions related to such foreign accounts during the year
to the Russian tax authorities, on or before June 1 of the following year. The
tax authorities can require the Participant to provide appropriate supporting
documents related to transactions in a foreign bank account. The Participant is
encouraged to contact his or her personal advisor before remitting proceeds from
participation in the Plan to Russia as exchange control requirements may change.
Anti-Corruption Information. Anti-corruption laws prohibit certain public
servants, their spouses and their dependent children from owning any foreign
source financial instruments (e.g., shares of foreign companies such as the
Company). Accordingly, the Participant should inform the Company if the
Participant is covered by these laws because the Participant should not hold
shares of Common Stock acquired under the Plan.
SAUDI ARABIA
TERMS AND CONDITIONS
LTI Grant Payable Only in Cash. Notwithstanding any discretion in the Plan or
anything to the contrary in the Agreement (including paragraph 4 of the
Agreement), the LTI Grant does not provide any right for the Participant to
receive shares of Common Stock. The LTI Grant made to the Participant in Saudi
Arabia shall be paid in cash in an amount equal to the cash equivalent value of
the LTI Award Payout.
NOTIFICATIONS
Securities Law Information. This document may not be distributed in the Kingdom
of Saudi Arabia except to such persons as are permitted under the Offers of
Securities Regulations issued by the Capital Market Authority.
The Capital Market Authority does not make any representation as to the accuracy
or completeness of this document, and expressly disclaims any liability
whatsoever for any loss arising from, or incurred in


39



--------------------------------------------------------------------------------




reliance upon, any part of this document. Prospective purchasers of the
securities offered hereby should conduct their own due diligence on the accuracy
of the information relating to the securities. If the Participant does not
understand the contents of this document he or she should consult an authorized
financial advisor.
SERBIA
NOTIFICATIONS
Exchange Control Information. Pursuant to the Law on Foreign Exchange
Transactions, the Participant is permitted to acquire shares of Common Stock
under the Plan, but a report may need to be made of the acquisition of such
Common Stock, the value of the shares of Common Stock at upon the LTI Award
Payout and, on a quarterly basis, any changes in the value of the shares of
Common Stock. An exemption from this reporting obligation may apply for the LTI
Award Payout on the basis that the shares are acquired for no consideration.
Because the exchange control regulations in Serbia may change without notice,
the Participant should consult with his or her personal advisor with respect to
all applicable reporting obligations.
SINGAPORE
TERMS AND CONDITIONS
Transfer Restrictions. The Participant understands that if he or she acquires
shares of Common Stock under the Plan, the shares are subject to a six-month
holding period during which time the Participant may not sell any shares of
Common Stock acquired under the Plan unless such shares have been previously
issued, are listed for quotation or quoted on the Singapore Exchange Securities
Trading Limited (“SGX-ST”) and are traded on the SGX-ST.
NOTIFICATIONS
Securities Law Information. The LTI Grant is being made pursuant to the
“Qualifying Person” exemption under section 273(1)(f) of the Securities and
Futures Act (Chapter 289, 2006 Ed.) (“SFA”) and is not made to the Participant
with a view to the LTI Grant being subsequently offered for sale to any other
party. The Plan has not been lodged or registered as a prospectus with the
Monetary Authority of Singapore. The Participant should note that the LTI Grant
is subject to section 257 of the SFA and the Participant will not be able to
make any subsequent sale of the shares of Common Stock in Singapore or any offer
of such subsequent sale of the shares of Common Stock subject to the LTI Grant
in Singapore, unless such sale or offer in is made (i) after six months from the
Grant date or (ii) pursuant to the exemptions under Part XIII Division (1)
Subdivision (4) (other than section 280) of the SFA, or pursuant to, and in
accordance with the condition of, any other applicable provisions of the SFA.
Chief Executive Officer and Director Notification Requirement. The chief
executive officer (“CEO”), directors, associate directors and shadow directors
of a Singapore subsidiary or affiliate are subject to certain notification
requirements under the Singapore Companies Act. The CEO, directors, associate
directors and shadow directors must notify the Singapore subsidiary or affiliate
in writing of an interest (e.g., LTI Grant, shares of Common Stock, etc.) in the
Company or any related companies within two business days of (i) its acquisition
or disposal, (ii) any change in a previously disclosed interest (e.g., when the
shares of Common Stock are sold), or (iii) becoming the CEO or a director,
associate director or shadow director.
SLOVAK REPUBLIC


40



--------------------------------------------------------------------------------




There are no country specific provisions.
SLOVENIA
NOTIFICATIONS
Foreign Asset/Account Reporting Information. Slovenian residents may be required
to report the opening of bank and/or brokerage accounts to tax authorities
within eight (8) days of opening such account. The Participant should consult
with his or her personal tax advisor to determine whether this requirement will
be applicable to any accounts opened in connection with the Participant’s
participation in the Plan (e.g., the Participant e’s brokerage account with the
Company’s designated broker).
SOUTH AFRICA
TERMS AND CONDITIONS
Securities Law Notice. In compliance with South African Securities Law, the
documents listed below are available for the Participant’s review on the
Company’s public site or intranet site, as applicable, as listed below:
1.
The Company’s most recent Annual Report (Form 10-K): from the investor relations
section of the Company’s website at
http://www.mondelezinternational.com/investors.

2.
The Company’s most recent Plan prospectus: a copy of which can be found on the
Company’s Intranet site located at:
https://intranet.mdlz.com/sites/globalhr/comp/Pages/Legal-Documents.aspx.

The Participant acknowledges that he or she may have copies of the above
documents sent to him or her, at no charge, on written request being mailed to
Office of the Corporate Secretary, Mondelēz International, Inc., Three Parkway
North, Deerfield, Illinois 60015 U.S.A. The telephone number at the executive
offices is +1 847-943-4000.


Withholding Taxes. The following provision supplements paragraph 8 of the
Agreement.


By participating in the Plan and receiving the LTI Grant, the Participant agrees
to notify the Employer of the amount of any gain realized upon vesting of the
LTI Grant. If the Participant fails to advise the Employer of the gain realized
upon vesting of the LTI Grant, he or she may be liable for a fine. The
Participant will be responsible for paying any difference between the actual tax
liability and the amount withheld.


Exchange Control Obligations. The Participant is solely responsible for
complying with applicable South African exchange control regulations. Since the
exchange control regulations change frequently and without notice, the
Participant should consult his or her legal advisor prior to the acquisition or
sale of the shares of Common Stock under the Plan to ensure compliance with
current regulations. As noted, it is the Participant’s responsibility to comply
with South African exchange control laws, and neither the Company nor the
Employer will be liable for any fines or penalties resulting from failure to
comply with applicable laws.
SOUTH KOREA
NOTIFICATIONS


41



--------------------------------------------------------------------------------




Exchange Control Information. Exchange control laws require South Korean
residents who realize US$500,000 or more from the sale of shares of Common Stock
or the receipt of dividends paid on such shares of Common Stock in a single
transaction to repatriate the proceeds to South Korea within three years of
receipt. However, this repatriation requirement likely does not apply to the
sale of shares of Common Stock and/or the receipt of cash dividends on or after
July 18, 2017.
Foreign Asset/Account Reporting Information.  South Korean residents must
declare all foreign financial accounts (e.g., non-South Korean bank accounts,
brokerage accounts, etc.) to the South Korean tax authority and file a report
with respect to such accounts if the value of such accounts exceeds KRW 1
billion (or an equivalent amount in foreign currency) on any month-end date
during a calendar year.  The Participant should consult with his or her personal
tax advisor to determine how to value the Participant’s foreign accounts for
purposes of this reporting requirement and whether the Participant is required
to file a report with respect to such accounts.
SPAIN
TERMS AND CONDITIONS
Nature of Grant. The following provision supplements paragraph 9 of the
Agreement:
In accepting the LTI Grant, the Participant consents to participation in the
Plan and acknowledges that he or she has received a copy of the Plan.
The Participant understands and agrees that, as a condition of the grant of the
LTI Grant, except as provided for in paragraph 3 of the Agreement, the
termination of the Participant’s employment for any reason (including for the
reasons listed below) will automatically result in the loss of the LTI Grant
that may have been granted to the Participant and that have not vested on the
date of termination.
In particular, the Participant understands and agrees that any unvested LTI
Grants as of Participant’s termination date will be forfeited without
entitlement to the underlying shares of Common Stock or to any amount as
indemnification in the event of a termination by reason of, including, but not
limited to: resignation, retirement, disciplinary dismissal adjudged to be with
cause, disciplinary dismissal adjudged or recognized to be without good cause
(i.e., subject to a “despido improcedente”), individual or collective layoff on
objective grounds, whether adjudged to be with cause or adjudged or recognized
to be without cause, material modification of the terms of employment under
Article 41 of the Workers’ Statute, relocation under Article 40 of the Workers’
Statute, Article 50 of the Workers’ Statute, unilateral withdrawal by the
Employer, and under Article 10.3 of Royal Decree 1382/1985.
Furthermore, the Participant understands that the Company has unilaterally,
gratuitously and discretionally decided to make the LTI Grant under the Plan to
individuals who may be Participants of the Mondelēz Group. The decision is a
limited decision that is entered into upon the express assumption and condition
that any grant will not economically or otherwise bind the Mondelēz Group on an
ongoing basis other than to the extent set forth in the Agreement. Consequently,
the Participant understands that the LTI Grant is made on the assumption and
condition that the LTI Grant and the shares of Common Stock issued shall not
become a part of any employment or contract (with the Mondelēz Group, including
the Employer) and shall not be considered a mandatory benefit, salary for any
purposes (including severance compensation) or any other right whatsoever.
Furthermore, the Participant understands and freely accepts that there is no
guarantee that any benefit whatsoever will arise from the LTI Grant, which is
gratuitous and discretionary, since the future value of the underlying shares of
Common Stock is unknown and unpredictable. In addition, the Participant
understands that the LTI Grant would not be made to the Participant but for the
assumptions and conditions referred to above; thus, the Participant acknowledges
and freely accepts that


42



--------------------------------------------------------------------------------




should any or all of the assumptions be mistaken or should any of the conditions
not be met for any reason, then the LTI Grant made to the Participant shall be
null and void.
NOTIFICATIONS
Securities Law Information. No “offer of securities to the public”, as defined
under Spanish law, has taken place or will take place in the Spanish territory.
The Agreement (including this Appendix) has not been nor will it be registered
with the Comisión Nacional del Mercado de Valores, and does not constitute a
public offering prospectus.
Exchange Control Information. The Participant must declare the acquisition,
ownership and disposition of shares of Common Stock to the Spanish Dirección
General de Comercio e Inversiones (the “DGCI”) of the Ministry of Economy and
Competitiveness on a Form D‑6. Generally, the declaration must be made in
January for shares of Common Stock owned as of December 31 of the prior year
and/or shares of Common Stock acquired or disposed of during the prior year;
however, if the value of the shares of Common Stock acquired or disposed of or
the amount of the sale proceeds exceeds €1,502,530 (or if the Participant holds
10% or more of the share capital of the Company), the declaration must be filed
within one month of the acquisition or disposition, as applicable.
In addition, the Participant is required to declare electronically to the Bank
of Spain any foreign accounts (including brokerage accounts held abroad), any
foreign instruments (including any shares of Common Stock acquired under the
Plan) and any transactions with non-Spanish residents (including any payments of
shares of Common Stock made to the Participant by the Company) depending on the
value of such accounts and instruments and the amount of the transactions during
the relevant year as of December 31 of the relevant year.
Foreign Asset/Accounting Reporting Information. If the Participant holds rights
or assets (e.g., shares of Common Stock or cash held in a bank or brokerage
account) outside Spain with a value in excess of €50,000 per type of right or
asset (e.g., shares of Common Stock, cash, etc.) as of December 31 each year,
the Participant is required to report certain information regarding such rights
and assets on tax form 720. After such rights and/or assets are initially
reported, the reporting obligation will apply for subsequent years only if the
value of any previously-reported rights or assets increases by more than
€20,000, or if ownership of the asset is transferred or relinquished during the
year. If the value of such rights and/or assets does not exceed €50,000, a
summarized form of declaration may be presented. The reporting must be completed
by the March 31 each year. The Participant should consult his or her personal
tax advisor for details regarding this requirement.
SWAZILAND
There are no country specific provisions.
SWEDEN
There are no country specific provisions.
SWITZERLAND
NOTIFICATIONS
Securities Law Information. The offer of the LTI Grant is considered a private
offering in Switzerland and is therefore not subject to registration in
Switzerland. Neither this document nor any other materials relating to the LTI
Grant constitutes a prospectus as such term is understood pursuant to article
652a of the


43



--------------------------------------------------------------------------------




Swiss Code of Obligations, and neither this document nor any other materials
relating to the LTI Grant may be publicly distributed nor otherwise made
publicly available in Switzerland. Neither this document nor any other offering
or marketing material relating to the LTI Grant have been or will be filed with,
approved or supervised by any Swiss regulatory authority (in particular, the
Swiss Financial Market Supervisory Authority (FINMA)).
TAIWAN
TERMS AND CONDITIONS
Data Privacy Consent. The Participant hereby acknowledges that he or she has
read and understood the terms regarding collection, processing and transfer of
Data contained in paragraph 10 of the Agreement and by participating in the
Plan, the Participant agrees to such terms. In this regard, upon request of the
Company or the Employer, the Participant agrees to provide an executed data
privacy consent form to the Employer or the Company (or any other agreements or
consents that may be required by the Employer or the Company) that the Company
and/or the Employer may deem necessary to obtain under the data privacy laws in
the Participant’s country, either now or in the future. The Participant
understands he or she will not be able to participate in the Plan if the
Participant fails to execute any such consent or agreement.
NOTIFICATIONS
Securities Law Information. The LTI Grant and the shares of Common Stock to be
issued pursuant to the Plan are available only to Participants of the Mondelēz
Group. The LTI Grant does not constitute a public offer of securities.
Exchange Control Information. The Participant may acquire and remit foreign
currency (including proceeds from the sale of shares of Common Stock) into and
out of Taiwan up to US$5,000,000 per year. If the transaction amount is
TWD$500,000 or more in a single transaction, the Participant must submit a
foreign exchange transaction form and also provide supporting documentation to
the satisfaction of the remitting bank. The Participant should consult his or
her personal advisor to ensure compliance with applicable exchange control laws
in Taiwan.
THAILAND
NOTIFICATIONS
Exchange Control Information. If the proceeds from the sale of shares of Common
Stock are equal to or greater than US$50,000 in a single transaction, the
Participant must repatriate all cash proceeds to Thailand immediately following
the receipt of the cash proceeds and then either convert such proceeds to Thai
Baht or deposit the proceeds into a foreign currency account opened with a
commercial bank in Thailand within 360 days of repatriation. In addition, the
Participant must specifically report the inward remittance to the Bank of
Thailand on a foreign exchange transaction form. If the Participant fails to
comply with these obligations, the Participant may be subject to penalties
assessed by the Bank of Thailand.
The Participant should consult his or her personal advisor prior to taking any
action with respect to remittance of proceeds from the sale of shares of Common
Stock into Thailand. The Participant is responsible for ensuring compliance with
all exchange control laws in Thailand.
TURKEY
NOTIFICATIONS


44



--------------------------------------------------------------------------------




Securities Law Information. Under Turkish law, the Participant is not permitted
to sell shares of Common Stock acquired under the Plan in Turkey. The shares of
Common Stock are currently traded on the Nasdaq Global Select Market, which is
located outside Turkey and the shares of Common Stock may be sold through this
exchange.
Exchange Control Information. The Participant may be required to engage a
Turkish financial intermediary to assist with the sale of shares of Common Stock
acquired under the Plan. To the extent a Turkish financial intermediary is
required in connection with the sale of any shares of Common Stock acquired
under the Plan, the Participant is solely responsible for engaging such Turkish
financial intermediary. The Participant should consult his or her personal legal
advisor prior to the vesting of the LTI Grant or any sale of shares of Common
Stock to ensure compliance with the current requirements.
UKRAINE
TERMS AND CONDITIONS
LTI Grant Payable Only in Cash. Notwithstanding any discretion in the Plan or
anything to the contrary in the Agreement (including paragraph 4 of the
Agreement), the LTI Grant does not provide any right for the Participant to
receive shares of Common Stock. The LTI Grant made to the Participant in the
Ukraine shall be paid in cash in an amount equal to the cash equivalent value of
the LTI Award Payout.
NOTIFICATIONS
Exchange Control Information. The Participant is solely responsible for
complying with applicable Ukraine exchange control regulations. Since the
exchange control regulations change frequently and without notice, the
Participant should consult his or her legal advisor prior to the acquisition or
sale of shares of Common Stock under the Plan to ensure compliance with current
regulations. As noted, it is the Participant’s responsibility to comply with the
Ukraine exchange control laws, and the Mondelēz Group will not be liable for any
fines or penalties resulting from the Participant ‘s failure to comply with
applicable laws.
UNITED ARAB EMIRATES
NOTIFICATIONS
Securities Law Information. Participation in the Plan is being offered only to
selected Participants and is in the nature of providing equity incentives to
Participants in the United Arab Emirates. The Plan and the Agreement are
intended for distribution only to such Participants and must not be delivered
to, or relied on by, any other person. Prospective purchasers of the securities
offered should conduct their own due diligence on the securities.
If the Participant does not understand the contents of the Plan and the
Agreement, the Participant should consult an authorized financial adviser. The
Emirates Securities and Commodities Authority has no responsibility for
reviewing or verifying any documents in connection with the Plan. Neither the
Ministry of Economy nor the Dubai Department of Economic Development have
approved the Plan or the Agreement nor taken steps to verify the information set
out therein, and have no responsibility for such documents.
UNITED KINGDOM (“U.K.”)
TERMS AND CONDITIONS


45



--------------------------------------------------------------------------------




Retirement. The following provision replaces paragraph 1(j) of the Agreement:
Retirement. “Retirement” means, unless otherwise determined by the Committee in
its sole discretion, retirement from active employment under a pension plan of
the Mondelēz Group, an employment contract with any member of the Mondelēz
Group, or a local labor contract, on or after the date specified as normal
retirement age in the pension plan or employment contract, if any, under which
the Participant is at that time accruing pension benefits for his or her current
service (or, in the absence of a specified normal retirement age, the age at
which pension benefits under such plan or contract become payable without
reduction for early commencement and without any requirement of a particular
period of prior service).
Withholding Taxes. The following provision supplements paragraph 8 of the
Agreement:
Without limitation to paragraph 8 of the Agreement, the Participant hereby
agrees that he or she is liable for all Tax-Related Items and hereby covenants
to pay all such Tax-Related Items, as and when requested by the Company or the
Employer, as applicable, or by Her Majesty’s Revenue & Customs (“HMRC”) (or any
other tax authority or any other relevant authority). The Participant also
hereby agrees to indemnify and keep indemnified the Company and the Employer, as
applicable, against any Tax-Related Items that they are required to pay or
withhold or have paid or will pay on the Participant’s behalf to HMRC (or any
other tax authority or any other relevant authority).
Notwithstanding the foregoing, if the Participant is a director or executive
officer of the Company (within the meaning of Section 13(k) of the U.S.
Securities Exchange Act), the Participant understands that he or she may not be
able to indemnify the Company for the amount of any Tax-Related Items not
collected from or paid by the Participant, in case the indemnification could be
considered to be a loan. In this case, the Tax-Related Items not collected or
paid may constitute a benefit to the Participant on which additional income tax
and National Insurance Contributions (“NICs”) may be payable. The Participant
understands that he or she will be responsible for reporting and paying any
income tax due on this additional benefit directly to HMRC under the
self-assessment regime and for paying to the Company and/or the Employer (as
appropriate) the amount of any NICs due on this additional benefit, which may
also be recovered from the Participant by any of the means referred to in
paragraph 8 of the Agreement.
In addition, the Participant agrees that the Company and/or the Employer may
calculate the Tax-Related Items to be withheld and accounted for by reference to
the maximum applicable rates, without prejudice to any right the Participant may
have to recover any overpayment from the relevant tax authorities.
UNITED STATES
NOTIFICATIONS
Exchange Control Information. If the Participant holds assets (e.g., Common
Stock) or other financial assets in an account outside the United States and the
aggregate amount of said assets is US$10,000 or more, the Participant is
required to submit a report of Foreign Bank and Financial Account with the
United States Internal Revenue Service by June 30 of the year following the year
in which the assets in the Participant’s account meet the US$10,000 threshold.
URUGUAY
TERMS AND CONDITIONS
Data Privacy Consent. The Participant understands that the Data will be
collected by the Employer and will be transferred to the Company at Three
Parkway North, Deerfield, Illinois 60015 U.S.A. and/or any financial
institutions or brokers involved in the management and administration of the
Plan. The


46



--------------------------------------------------------------------------------




Participant further understands that any of these entities may store the Data
for purposes of administering the Participant’s participation in the Plan.
VENEZUELA
TERMS AND CONDITIONS
Investment Representation. As a condition of the LTI Grant, the Participant
acknowledges and agrees that any shares of Common Stock the Participant may
acquire upon the settlement of the LTI Grant are acquired as and intended to be
an investment rather than for the resale of the shares of Common Stock and
conversion of shares into foreign currency.
Exchange Control Information. Exchange control restrictions may limit the
ability to vest in the LTI Grant or remit funds into Venezuela following the
receipt of the cash proceeds from the sale of shares of Common Stock acquired
upon settlement of the LTI Grant under the Plan. The Company reserves the right
to further restrict the settlement of the LTI Grant, or to amend or cancel the
LTI Grant at any time, in order to comply with the applicable exchange control
laws in Venezuela. The Participant is responsible for complying with exchange
control laws in Venezuela and neither the Company nor the Employer will be
liable for any fines or penalties resulting from the Participant’s failure to
comply with applicable laws. Because exchange control laws and regulations
change frequently and without notice, the Participant should consult with his or
her personal legal advisor before accepting the LTI Grant to ensure compliance
with current regulations.
NOTIFICATIONS
Securities Law Information. The LTI Grant granted under the Plan and the shares
of Common Stock issued under the Plan are offered as a personal, private,
exclusive transaction and are not subject to Venezuelan government securities
regulations.
VIETNAM
TERMS AND CONDITIONS
LTI Grant Payable Only in Cash. Notwithstanding any discretion in the Plan or
anything to the contrary in the Agreement (including paragraph 4 of the
Agreement), the LTI Grant does not provide any right for the Participant to
receive shares of Common Stock. The LTI Grant made to the Participant in Vietnam
shall be paid in cash in an amount equal to the cash equivalent value of the LTI
Award Payout.




47

